Exhibit 1
                                                                                                                             Revised
                                                                                                                             January 2012

                                                   UNITED STATES PENITENTIARY
                                                   ALLENWOOD, PENNSYLVANIA
                                                    Inmate Information Handbook

                                                                     Introduction

The purpose of this handbook is to provide incoming inmates with general information regarding the Bureau, its programs, institutions, and the rules and
regulations they will encounter during confinement. It is not a specific guide to the detailed policies of the Bureau (which are subject to change) or all
procedures in effect at each Bureau location. That information is available in the Program Statements located in the inmate law library. Rather, the
material in this handbook will help new inmates more quickly understand what they will be encountering when they enter prison, and hopefully assist
them in their initial adjustment to institution life.

Intake, Classification, and the Unit Team

Orientation
Inmates receive a case management and medical screening at the time of arrival and will be screened by the Psychology Services staff. Inmates are
immediately provided with a copy of the institution's rules and regulations, which include information on inmate rights and responsibilities.

For the first week or two of an inmate's stay at an institution, the inmate will normally be assigned to the Admission and Orientation (A&O) Program.
While in A&O, they learn about the programs, services, policies, and procedures regarding the facility. They will hear lectures from staff regarding
programs and departments. At the end of the A&O Program, they will be assigned a work assignment.

                                                                    Unit Management

Classification Teams (Unit Teams)
Almost all Bureau of Prisons institutions are organized into a unit management system. A unit is a self-contained inmate living area that includes both
housing sections and office space for unit staff. Each unit is staffed by a Unit Team directly responsible for those inmates living in that unit. The Unit
Staff Offices are located in the units so staff and inmates can be accessible to each other. The unit staff typically includes the Unit Manager, one or
more Case Managers, two or more Counselors and one Unit Secretary. The Staff Psychologist, Education Advisor, and Unit Officer also are considered
to be unit staff, and may participate on the Unit Team.

Inmates are assigned to a specific Unit Team. Generally, resolution of issues or matters of interest is appropriately initiated with the unit team. Unit
team members are available to assist in many areas, including parole matters, release planning, personal and family problems, counseling, and
assistance in setting and attaining goals while in prison. Ordinarily, a member of the unit staff will be at the institution weekdays from 7:30 a.m. to 9:00
p.m., and during the day on weekends and holidays. The Unit Team members usually schedule their working hours in such a manner that one of them
will be available at times when inmates are not working.

Unit Manager: The Unit Manager is the administrative head of the general unit and oversees all unit programs and activities. He/she is a Department
Head at the institution and has a close working relationship with other departments and personnel. The Unit Manager is the "Chairperson" of the team,
reviews all team decisions, and is a frequent member of the Unit Discipline Committee (UDC).


Case Manager: The Case Manager is responsible for all casework services and prepares classification material, progress reports, release plans,
correspondence and other materials relating to the inmate's commitment.

He/she is responsible to the Unit Manager on a daily basis and the Case Management Coordinator (a specialist department head who provides technical
assistance to unit staff in case management affairs) with reference to specialized training and duties. The Case Manager serves as a liaison between
the inmate, the administration, and the community. The Case Manager is a frequent member of the UDC.

Counselor: The Counselor provides counseling and guidance for the inmates of the unit in areas of institutional adjustment, personal difficulties and
plans for the future. He/she plays a leading role in all segments of unit programming and is a voting member of the Unit Team. The Counselor will visit
inmate work assignments regularly and is the individual to approach for daily problems. As a senior staff member, the Counselor provides leadership
and guidance to other staff in the unit. The Counselor is a frequent member of the UDC.

Unit Secretary: The Unit Secretary performs clerical and administrative duties. The Secretary is a participating member of the Unit Team.

Unit Officer: The Unit Officers have direct responsibility for the day to day supervision of inmates and the enforcement of rules and regulations. They
have safety, security and sanitation responsibilities in the unit. Unit Officers are in regular contact with inmates in units and are encouraged to establish
professional relationships with them, as long as such interaction does not interfere with their primary duties. Unit Officers are jointly supervised by the
Unit Manager and the Captain (the Chief Correctional Supervisor) during his/her unit assignment.

Education Representative: Responsible for all matters pertaining to your education or vocational training needs.

Psychologist: Qualified to determine if emotional or psychological problems may be affecting your individual adjustment. The Psychologist further
suggests and monitors your participation in treatment.

Attorney Telephone Calls: To make an unmonitored legal telephone call you must submit an Inmate Request to Staff form to the Unit Team for

                                                                 Page 1 of 36
approval. Consideration will be given if there is an imminent court deadline that cannot be met through mail correspondence, and proof can be provided
of the pending court action. If approved, Unit staff will make provisions for you to make an unmonitored legal telephone call.

Attorney Visit: Attorneys should make advance appointments for each visit. Attorneys are encouraged to visit during the regular visiting hours.
However, visits from an attorney can be arranged at other times based on the circumstances of each case and available staff. Attorney visits will be
subject to visual monitoring, but not audio monitoring.

Consular Visits: Inmates requesting permission to visit with Consular Officials should review the procedures via their Unit bulletin board. In the event,
your country is not listed, please see your Case Manager for the respective address.

Violent Crime Control Law Enforcement Act: Section 20417 of Public Law 103-322, signed by the President on September 13,1994 (18 U.S.C.
4042(b)), requires the Bureau to notify state and local law enforcement officials at least five days prior to releasing to Supervised Release, probation or
parole, of prisoners who have been convicted of a drug trafficking crime or a Acrime of violence@.

Communications
In most institutions, there is a unit staff member available each day of the week and most evenings until 9:00 p.m. The unit bulletin boards contain
written communication of interest to inmates. Unit Managers may utilize Town Hall meetings at his/her discretion to foster improved communication.

Program Reviews
Program reviews will be held every 90 to 180 days. These are held by the Unit Teams to review programs, work assignments, transfers, custody,
institutional adjustment, etc. In all units, pre-release programming will be emphasized and staff will address concerns about readjustment, current
community issues and educational/vocational opportunities. For eligible inmates, Residential Reentry Center (halfway-house) placements will be
considered.

Team participation in Parole Hearings
The Case Manager prepares Progress Reports with input from the Unit Team, and compiles other information from the inmate's central file for
presentation to the U.S. Parole Commission or other appropriate agencies.

The inmate's Case Manager will ordinarily be present at the inmate's Parole Hearing. The Case Manager's function at the hearing is to assist the Parole
examiners, not to serve as a staff representative for the inmate.

Treaty Transfers for Non-U.S. Inmates
Inmates who are not U.S. citizens may be eligible to serve the remainder of their sentence in their home country. This may be possible for inmates
whose country has a formal prisoner exchange treaty with the United States. The Unit Team is the source of information about these transfers.

Escorted Trips
Bedside visits and funeral trips may be authorized for inmates in lower custody categories, when an immediate family member is seriously ill, in critical
condition, or has passed away.

All expenses will be paid by the inmate, except for the first eight (8) hours of each day that the employee is on duty. There are occasions when an
escorted trip is not approved, even when all policy-required conditions have been met, based on a determination that the perceived danger to Bureau of
Prisons staff during the proposed visit is too great, or the security concerns about the individual inmate outweigh the need to visit the community.

Furloughs
A furlough is an authorized absence from an institution by an inmate who is not under escort of a staff member, a U. S. Marshal, other federal, or state
agent. Furloughs are a privilege, not a right, and are only granted when clearly in the public interest, and for the furtherance of a legitimate correctional
goal. Ordinarily, inmates with a history of violence will not be granted social furloughs.

The Bureau has a furlough program for inmates who have community custody and have two (2) years or less from their anticipated release date.
Inmates housed at the United States Penitentiary, Allenwood, are not eligible for furloughs.

Central Inmate Monitoring System
The Central Inmate Monitoring System (CIMS) is a method for the Bureau's Central and Regional Offices to monitor and control the transfer, temporary
release, and participation in community activities of inmates who pose special management considerations.

Designation as a CIMS case does not prevent an inmate from participating in community activities. All inmates who are designated as CIMS cases will
be so notified by their Case Manager.

Release Planning
If granted Parole by the U.S. Parole Commission, the Commission will require an approved parole plan prior to release. An approved parole plan
consists of an offer of employment and a place to reside.

The job must pay at least minimum wage and normally may not require extensive travel. The place to reside must be a reputable establishment, but can
be almost anywhere within the sentencing district (parents, wife, friend, YMCA, etc.). The proposed parole plan is thoroughly investigated by the U.S.
Probation Officer and must be approved.

The parole plan is part of the material which is submitted in connection with the parole hearing. The Unit Team submits the inmate's release plans to the
U.S. Probation Officer approximately three (3) to six (6) months before the scheduled parole date.

RRC Transfers
Inmates who are nearing release, and who need assistance in obtaining a job, residence or other community resources, may be transferred to a
Community Corrections Program.

                                                                  Page 2 of 36
The Bureau's Community Corrections Branch, within the Correctional Programs Division, supervises services provided to offenders housed in contract
facilities and participating in specialized programs in the community. The Community Corrections Manager (CCM) links the Bureau of Prisons with the
U.S. Courts, other federal agencies, state and local governments, and the community.

Located strategically throughout the country, the CCM is responsible for developing and maintaining a variety of contract facilities and programs, working
under the supervision of the appropriate Regional Administrator.

Community programs have three (3) major emphases: residential community-based programs provided by community corrections centers and local
detention facilities, programs that provide intensive nonresidential supervision to offenders in the community, and programs that board juvenile and adult
offenders in contract correctional facilities.

Community-Based Residential Programs
The community-based residential programs available include both typical community corrections centers and local detention facilities. Each provides a
suitable residence, structured programs, job placement, and counseling while monitoring the offender's activities. They also provide drug testing,
counseling, alcohol monitoring and treatment. While residing/participating in these programs, employed offenders are required to pay subsistence to
help defray the cost of their confinement. The inmate's payment rate during RRC residence is 25 percent of the inmate's income.

Most Bureau of Prisons community-based residential programs are provided in Residential Reentry Centers (RRC's). These facilities contract with the
Bureau of Prisons to provide residential correctional programs near the offender's home community. RRC's are used primarily for three (3) types of
offenders:

          Those nearing release from a BOP institution, as a transitional service while the offender is finding a job, locating a place to live, and
          reestablishing family ties.
          Those under community supervision who need guidance and supportive services beyond what can be provided through regular supervision.
          Those serving short sentences of imprisonment and terms of community confinement.

Each RRC now provides two (2) components within one facility, a pre-release component and a community corrections component. The pre-release
component assists offenders in making the transition from an institutional setting to the community, or as a resource while under supervision.


The community corrections component is designed as a punitive sanction. Except for employment and other required activities, the offenders in this
second, more restrictive component must remain at the RRC, where recreation, visiting, and other activities are provided in-house.

The other option for community-based residential programming is local detention facilities. Some local jails and detention centers are used to confine
offenders serving short sentences.

Many have work release programs where an offender is employed in the community during the day and returns to the institution at night. These facilities
may also be used for offenders sentenced to terms of intermittent confinement such as nights, weekends, or other short intervals. Some of these local
facilities have work release programs similar to the Residential Reentry Component in an RRC, serving to facilitate the transition from the institution to
the community.

                                                                      Daily Inmate Life
Sanitation
It is the inmate's responsibility to check his living area immediately after being assigned and to report all damage to the Unit Officer, Case Manager, or
Correctional Counselor. An inmate may be held financially liable for any damages to his personal living area.

Each inmate is responsible for making his bed in accordance with regulations prior to work call every day (including weekends and holidays when he
leaves the area). Each inmate is responsible for sweeping, mopping, removing trash, and cleaning his personal living area. Cardboard boxes and other
paper containers are not to be used for storage, due to their combustible nature. Lockers must be neatly arranged inside and out, and all shelving must
be neat and clean.

Toothpaste, toothbrushes, combs, razors, and soap are issued by the institution. Inmates may purchase name brand items through the commissary.
Linen and other laundry exchange procedures vary widely from institution to institution. In most instances, linens will be exchanged and washed once a
week. A schedule will be posted in each housing unit.

Personal Property Limits
Items which may be retained by an inmate are limited for sanitation and security reasons. Excess personal property should not be accumulated as it
would constitute a fire hazard or impair staff searches of the living area.

Storage Space: Storage space in living units consists of an individual locker. Locks may be purchased in the institution commissary. Limited space
may also be available under the bed for shoes and an approved musical instrument. The amount of personal property allowed each inmate is limited to
those items which can be neatly and safely placed in the space designated. Under no circumstance will any materials be accumulated to the point
where they become fire, sanitation, security, or housekeeping hazard.

Bulletin Boards: Items placed on bulletin boards must fit within the frame work of the board and shall consist of tasteful items such as family photos,
educational items etc. Items such as nude photographs, persons in scantily clad attire, gang photos, etc., are prohibited and will be confiscated.

Clothing: Inmates may only possess personal clothing that is white or gray in color or government-issued clothing items. The commissary will only sell
gray and white clothing. Any clothing styles, pieces of cloth, types or markings which may identify an organization, gang or ethnic group are not
permissible. Personal clothing is not to be personalized or altered with the exception of the following: The inmate's last name, first name, initials, and/or
register number and laundry bin number may be placed on the clothing for identification purposes and will be stored neatly in the individual locker. All
prohibited colored clothing, as specified in the governing Program Statement, will be considered contraband. A limited number of personal sweatshirts
and sweat pants may be permitted. Individual washcloth and towels are issued to inmates.
                                                                 Page 3 of 36
Representative authorized footwear may include: one (1) pair of steel-toed safety shoes, one (1) pair of slippers, one (1) pair of shower shoes, and two
(2) pair of tennis shoes.

Special Purchase Items: Special Purchase items will be authorized only to the point where they can be contained in the storage area provided for
personal property.

Legal Materials: Inmates are allowed to maintain legal materials and supplies, not to exceed what can be stored in their locker.

Hobbycraft Materials: Approved hobbycraft materials are limited to those which can be stored in the inmate's locker, provided they do not pose a
safety, sanitation, or security hazard. Completed hobbycraft work must be mailed immediately after completion.

Commissary Items: The total value of an inmate's accumulated Commissary items (excluding special purchases) will normally be limited to the
monthly spending limitation and no more than can be stored appropriately in the space designated.

Food Storage: Food items that are left open create a health hazard. These items must be properly sealed at all times. Empty containers will be
disposed of and are not to be used for other storage.

Letters, Books, Photographs, Newspapers, and Magazines: An inmate will be limited in the number of books, newspapers and magazines that can
be stored in the locker provided in each room. Nothing is to be tacked, stapled, or taped to any surface except to bulletin boards.

Sports and Musical Equipment: A limited amount of approved sports equipment may be maintained in the locker. Only one musical instrument, not to
exceed a reasonable dollar value, may be authorized to be stored in living quarters by the Unit Manager. Storage will be in the locker or under the bed
and play hours will be limited in consideration of other inmates.

Radios and Watches: An inmate may not own or possess more than one (1) approved radio and/or watch at any one time. Proof of ownership,
through appropriate property receipts and unaltered etchings, will be required. Radios and watches may not have value exceeding the established
limits. Radios with a tape recorder and/or tape player are not authorized. Watches will be inscribed with the inmate's register number.

Only walkman-type radios are permitted and headphones are required at all times. Inmates may not give any items of value to another inmate i.e., radio,
watch, sneakers or Commissary items.

Jewelry: Inmates may have a plain wedding band without stones and an approved religious medal.

Quarter Rules: Unit Officers and Correctional Counselors inspect rooms daily and publish individual ratings of appearance.

Typical rules would include items such as:

Pictures can be posted on the bulletin boards provided for this purpose. Nude pictures, persons in scantily clad attire, gang photos, etc., on display will
be confiscated. No items are to be taped or posted on the walls.

If the room is not acceptable, corrective action including incident reports can be expected.

Unit meal rotation is based on a weekly rotation.

When inmates are not present in their room, the door will be closed.

Doors and Windows will not be covered by inmates.

Each inmate is responsible for the cleaning and sanitation of his room. Additionally, inmates are assigned cleaning tasks in the unit during off hours.

Orderlies ordinarily work 35 hours per week and are responsible for the unit sanitation. However, everyone is responsible to clean up after themselves.
Trash and wastebaskets are to be emptied prior to 7:30 a.m. each day.

Beds will be made each weekday by 7:30 a.m. On weekends, beds will be made whenever inmates are awake or gone from the room. At no time will a
mattress be removed from a bunk and placed on the floor.

Showers are available every day, normally between 6:00 a.m. - 10:00 a.m. and 1:00 p.m. - 9:45 p.m., but inmates may not be in the shower during an
official count.

Inter-unit visitation is not allowed. Inter-room visitation is allowed in the units with the door open. Four (4) inmates, including the cell occupant(s), are
allowed in a room except during counts.

Removal of food from the dining room is not permitted.

Steel-toed safety shoes must be worn in designated work areas. This does not include personal tennis shoes. Shoes or sneakers are to be worn in the
dining room area.

Unit televisions may be viewed during established off-duty hours as posted.

Inmates may play cards and approved games during established hours, providing appropriate noise levels are maintained.


                                                                 Page 4 of 36
Smoking Policy
USP Allenwood, PA is a tobacco free institution.

Wake-up
General wake-up for all inmates is 6:00 a.m. The unit is called to breakfast by the Lieutenant on the basis of a rotating schedule. Inmates are given a
reasonable amount of time to leave the unit if they desire breakfast. It is the inmate's responsibility to leave the unit for work.

Dress Code
All inmates will be fully dressed accordingly on a daily basis. The work week is defined as Monday - Friday, from 7:30 a.m. - 4:00 p.m. All inmates who
are on work status, regardless of the time and/or day, are to be in a proper work uniform. During the work week:

            Inmates will be either in their work uniforms or in authorized recreational attire.
            Inmates in the unit with scheduled days off will be dressed in an appropriate inmate uniform or recreational clothing.
            Work clothing that has been altered is considered contraband and subject to disciplinary action.
            If attending the Pill Line or Sick Call during the work week hours, the prescribed work uniform will be worn, not recreational attire.

Shirts:
            Shirts, including T-shirts, will be tucked in and the buttoned. Inmates may leave the top button unbuttoned.
            The shirt may be removed from the body when participating in athletic events on or in recreational areas.
            Shirts may not be worn with the collar turned up or rolled under.
            Inmates may not wear shirts in a one sleeve up, one sleeve down fashion.
            Inmates are responsible to ensure the name label is on the shirt and legible.

Undergarments:
        No undershorts or long underwear will be worn as an outer garment.
        Long sleeve underwear tops may be worn under the short sleeve shirt during the work day.

T-shirts:
            Institution issued T-shirts may be worn as an outer garment work shirt on work details when authorized by the detail supervisor.
            During the work week, T-shirts will not be allowed in the dining hall as an outer garment.
            During the work week, T-shirts must be tucked in. The only exception is when the inmate is in a recreational area, participating in an athletic
            event.

Pants:
            Inmates are required to have the length of the pant legs extended to the ankle. Pant legs may not be tucked inside the shoes or socks.
            Pants must be properly fitted to the waist and not sagging. Pants may not be pleated.
            Inmates may not wear pants with the pockets pulled inside out.
            Inmates are responsible to ensure the name label is on the pant and legible.

Footwear:
            Appropriate footwear must be worn on work details.
            Open-toed foot wear is not authorized to be worn in the dining hall at any time.

Athletic Clothing:
           Athletic clothing, shorts, sweat suits (or any part of) may be worn to the morning and evening meal on regular work days, to all meals on
           weekends and holidays, to the recreation yard and in the housing units.
           T-shirt or other approved shirt must be worn on the recreational areas unless when warranted by the weather and participating in an athletic
           event.
           Athletic clothing will not be worn inside out or in an excessively baggy manner.
           Sweat shirts may be worn underneath the authorized long sleeve or short sleeve work shirt, except in the visiting room.
           Inmates may, but are not required to, write their name and register number using up to one inch regular block letters on personal athletic
           clothing in black color only.
           Inmates should also realize that if they choose to place their name and register number on clothing items that the clothing items may be
           considered contraband at another institution.

Headgear:
        Only headgear issued by the institution, sold in the commissary, or approved by Religious Services is authorized. Baseball style hats will be
        worn appropriately with the sun visor pointed forward.
        Baseball style hats may not be worn indoors.

Sunglasses:
         Inmates will not be allowed to wear sunglasses on the head at any indoor area unless approved by Health Services.
         Approved safety eye wear will be used at work sites.

Altered Clothing:
          Any personal clothing that is pegged, tapered, dyed, fitted, marked, written upon or otherwise altered from the original manufacturer=s
          condition will be considered contraband and confiscated.
          The manufacturing, fabrication or knitting of any clothing or headgear is prohibited.

Food Service Issued Clothing:
         Inmates assigned to Food Service are authorized to wear smocks and other clothing issued by Food Service at work.
                                                                    Page 5 of 36
          Inmates are authorized to take the clothing items to their respective housing units.

Belts:
          Belts are required during the work week and at work. They must be kept buckled and centered when worn.
          Belts are not to be excessively long or hang down below the waist at any time.

Coats:
          Coats are to be worn seasonally, which is generally during the months of October to April and based upon weather conditions.
          Inmates may not wear coats inside out.
          Inmates are responsible to ensure the name label is on the coat and legible.

Dining Room:
         Inmates will be in the work uniform for the noon meal, during the work week.
         No personal property will be allowed in or outside the inner dining room corridor, this is to include mugs, jugs, radios/ headphones, laundry
         bags, books, paperwork, etc.
         All hats and non-prescription sunglasses must be removed upon an inmate entering the corridor adjacent to the dining hall, unless authorized
         by the Religious Services Department or Medical Department. These items will remain off until the inmate has departed the dining hall area.
         Sleeveless shirts will not be worn in Food Service.
         Food Service inmates on duty status will have their shirts tucked in and wear a protective hat as authorized by the Food Service Administrator.

Visiting Room Attire:
          Inmates, including those in the Special Housing Unit, are required to wear Visiting Room clothing during visitation.
          Approved religious headgear may be worn in the Visiting Room. All religious headgear will be inspected prior to and following a visit.
          The coat will remain in the search room until the inmate departs the Visiting Room.
          Longjohns underwear is not authorized for wear in the Visiting Room.

Housing Unit Attire:
         Inmates who leave their room to sit in the common area, watch television, approach staff, etc., must wear a top and bottom at all times.
         Bare chests are not permitted any time an inmate is outside his room, unless he is going to and from the shower.

Wave Caps (Dew Rags):
        Wave Caps are authorized to be worn in the inmate housing units only.

                                                           Inmate Services
Barber Shop
All inmates have access to barbering services. Inmate barbers are assigned to cut hair in the institution Barber Shop at various times throughout the
week. The Barber Shop is located adjacent to Commissary. The Barber Shop will be open Monday through Saturday.
                                                                 Hours of Operation

                                                  Monday through Friday                              Saturdays & Holidays
                                                  8:00 a.m. - 10:00 a.m.                              8:00 a.m. - 9:30 a.m.
                                                  11:00 a.m. - 3:30 p.m.                             12:00 p.m. - 3:30 p.m.
                                                  5:30 p.m. - 8:15 p.m.                               5:30 p.m. - 8:15 p.m.

To utilize the Barber Shop you must obtain a Barber Shop pass from the Unit Officer. Any inmate found in the Barber Shop without an authorized
Barber Shop pass will be subject to appropriate disciplinary action.

Ordinarily, the Barber Shop will be closed on federal holidays. Barbering Services will normally be provided to Special Housing Unit inmates on
weekend days. Inmates will not be allowed in the Barber Shop during scheduled counts.

Commissary
Inmate funds are maintained in a trust fund for Commissary purchases, family support, or other approved purposes. A point-of-sale computerized
commissary withdrawal system is utilized.

The Commissary access time for inmates in each unit is scheduled on a rotating basis with sales operations normally 8:00 a.m. – 10:30 a.m. for AM
shoppers and approximately 12:45 p.m. – 2:30 p.m. for PM shoppers Monday through Wednesday. The quarterly Commissary inmate shopping
schedule is posted in the unit. It is the inmate's responsibility to know the amount of money available in his Commissary account.

Borrowing Commissary items from other inmates is not allowed. Special purchase items require a form completed by the inmate, and approved by the
Unit Staff Member.

Spending Limitations
Inmates are permitted to spend up to a specific dollar amount each month for regular purchases, and an additional amount for special purchase items.
Once a month, each inmate's account is "validated", that is, the spending period begins with validation. Validation dates are spaced out using a system
linked to inmate register numbers; this spreads spending activity evenly throughout each month.

Deposits to Accounts
Deposits to your trust fund account can be made in two ways. All monies (cashier=s check, money orders, and cash) must be sent to the following
address: Federal Bureau of Prisons, Your Name, Your Register Number, Post Office Box 474701, Des Moines, Iowa, 50947-0001. Monies may
be deposited in your trust fund account through Western Union. (See Western Union sample located on bulletin board in housing unit.) Any monies
received from outside sources will be returned to the sender with instructions to send the monies to Des Moines, Iowa. Deposits may be made in the
form of U.S. Postal Money Orders, Western Union Money Orders, U.S. Treasury Check, or State, County or Municipal Checks, Cashier's Check and
                                                                 Page 6 of 36
various other Domestic Money Orders, U.S. Government Checks (Federal/State/County/Municipal checks), Foreign negotiable instruments payable in
U.S. dollars only, and business checks. All non-postal money orders and non-government checks will be held for fifteen (15) days before being posted
to the inmate=s account. All non-domestic or foreign negotiable instruments will be held from 30 to 60 days before being posted. Checks or money
orders must be made out in the inmate=s name and their register number should be included.

Commissary Fund Withdrawals
Through the use of TRULINCS, inmates will initiate the creation of a form utilized by the institution for the withdrawal of inmate funds from Commissary
accounts. Unit Managers can approve withdrawals from the trust fund account to send funds to dependents and other family members, or for the
purchase of flowers, payment of telegraph and postage costs, etc.

Only the Associate Warden(P) can approve inmate contributions to recognized charities and withdrawals exceeding $500.00. Withdrawals for education
and leisure time items are approved by the Supervisor of Education/Unit Manager.

Inmate Telephone System
Inmates are permitted to utilize the TRUFONE system to make either direct-dial, subject to available funds, or collect calls. Inmates are required to key
name and address information related to each telephone number they add to their approved telephone list via the TRULINCS system. Inmates are
permitted to possess up to 30 total active numbers on their TRUFONE account. Inmates who include their attorney(s) on the phone list do so with the
understanding that all calls made through the TRUFONE system are subject to monitoring.

Each inmate will access their TRUFONE account using their PAC number and voice recognition process. Staff will register the inmate for voice
recognition, should the inmate arrive without the process being initiated at their previous location, prior to allowing access to place telephone calls.

Inmates are responsible for transferring funds from their Commissary account to their TRUFONE account. Transferring of funds may be made twice per
day in whole dollar amounts utilizing the TRUFONE system. Once the funds are transferred, the funds may only be refunded if the inmate is released
or on a telephone restriction more than 30 days as a one-time transfer upon written request from the inmate.

Access to the TRUONE system is available during the hours of operations which are 6:00 a.m. to 10:00 p.m. seven days per week, inclusive of holidays.

Pre-Release Plan
This is a voluntary program which allows inmates to set aside funds in their accounts in preparation for their release (which is an alternative to outside
savings accounts). Such plans are a vehicle for saving funds and is not an interest bearing savings option. Requests to participate in this program must
be received in writing via the standard Inmate Request to Staff Form (Attention: Inmate Accounts). Once this plan is established, it will transfer with the
inmate=s account upon transfer. Requests in writing must include the total amount (target amount) to be saved, the income categories that the inmate
wants funds to be deducted from (such as payroll, outside sources of income, or both), and the percentage of income desired to be applied toward the
Pre-release Plan goal. Outstanding debts will be considered by the system prior to funds being held for this savings program. Requests to stop future
encumbrances (holds) and participation in the plan must be submitted in writing as well. Furthermore, if an inmate desires to transfer funds in one lump
sum amount to or from their available balance to their pre-release balance then such requests must be initiated in writing as well. Upon release, funds
encumbered will be released. Once again at that time debt collection procedures are still applicable.

 Inmate Electronic Messaging System (TRULINCS)
Inmates at USP Allenwood may be approved for access to the electronic messaging system (TRULINCS).

Contact Lists: Inmates will be required to perform the “Acceptance” of the Warning/Responsibility and Acknowledgement form at the commencement of
the login to be eligible to utilize TRULINCS.   Services offered in TRULINCS are: public messaging, viewing/printing account transactions, BP-199
withdrawals, list management for phone, email and postal addresses, electronic Law Library as well as print services. Inmates may print 10 labels per
day at no charge. An inmate=s contact list may have up to 100 contacts inclusive of 30 email addresses, 30 telephone numbers and 40 mailing
addresses. Inmates who add attorney(s) on the email contact list do so with the understanding that all messages sent via TRULINCS are subject to
monitoring.

Inmates who have transferred in from another Bureau of Prisons institution will have TRULINCS access generally within a day, as their funds and
TRULINCS list transfer with them.

Access: to TRULINCS is provided by terminals located in their housing unit and is available during the hours of operation which are 6:00 A.M. to 10:00
P.M. seven days per week, inclusive of holidays. Using the electronic messaging system is accomplished only after an inmate has purchased minutes
(TRU-Units) which transfers funds from the commissary/inmate account to the TRULINCS account.

Once an inmate transfers funds to purchase TRU-Units from their TRUFACS, it cannot be reversed - with the exception of release or an
extended messaging restriction (30 days or longer). Inmates may purchase from 40 to 600 TRU-Units at one time per session and their TRUFACS
account is immediately deducted. Each TRU-Unit is charged at $.05 to the account. Inmates may also check their account balances for inmate
accounts, TRUFONE, and TRULINCS.

Restrictions: Inmates on any type of restriction (phone, commissary, messaging, visiting) from another institution will continue to be on restriction at this
institution for the duration of the sanction or until transferred.

Each inmate will be required to key their register number, PAC number, and TRUFACS pin number to enter the system.

Inmate messaging will be limited to 13, 000 characters. Inmates will not have access to the Internet nor will they be able to receive pictures of any other
attachments. The delivery of all incoming and outgoing messages is delayed by a minimum of one hour. Inmates are limited to a 30 minute session for
messaging and a 30 minute period between sessions. Inmates will be billed as one TRU-Unit (or $.05) per minute for messaging.

When an inmate enters an email address on their contact list, TRULINCS sends a system generated message to the contact giving them the opportunity
to accept or reject email contact with the inmate prior receiving any messages from the inmates. The contact will be referred to www.CORRLINCS.com
web site to create an account and accept the messaging from the inmate. If a positive response is received, the inmate may begin exchanging
electronic messages with this contact after the contact has successfully established a CORRLINCS account.

                                                                  Page 7 of 36
If a contact rejects TRULINCS participation, the inmate is blocked from sending any messages to that email address.

Inmates will have access to the electronic law library utilizing the TRULINCS system. Inmates are limited to a one hour session for this access with a 30
minute period between sessions.

Inmates will be permitted to utilize the TRULINCS system to print inmate account statements, TRUFONE lists, electronic law library information, email
messages, contact labels for outgoing mail, and processing the BP199, Request of Withdrawal of Personal Funds, form. Inmates will be billed as three
TRU-Units (or $.15) per page.

Clothing Exchange & Laundry
All issued clothing, linen, towels, etc., are exchanged on a one-for-one basis at the Clothing Issue. The schedules for exchange are posted on unit
bulletin boards. Inmates will launder their personal items in washers/dryers located in the housing unit.

Hygiene bags are issued bi-weekly during laundry open house normally the first and third week of each month. Inmates are required to present their
identification card to laundry staff upon issue of the hygiene bag.

                                                             Security Procedures
Counts
When a count is announced, each inmate must return to his room/area, and remain there quietly until it is announced that the count is clear. The staff
will take disciplinary action if an inmate is not in his assigned area or leaves before the count is cleared. Official counts will be taken at about 1:00 a.m.,
3:00 a.m., 5:00 a.m., 4:15 p.m. stand up count and 10:00 p.m. stand up count. Additionally, a 10:30 a.m. stand-up count will occur on weekends and
holidays. Other counts occur during the day and evening. The inmate must actually be seen at all counts, even if the inmate must be awakened.

Duress Alarms
All cells within the institution are equipped with a duress button. This button is to be used in the event of an emergency.

Lockdown
Lockdown in housing units is at 9:45 p.m. in preparation for the 10:00 p.m. stand up count. There will be no television viewing after 10:00 p.m. unless
approved by the Associate Warden of Programs.

Call-Outs
Call-outs are a scheduling system for appointments (which include health services, dental, educational, team meetings and other activities) which are
posted each day and viewed by inmates at 4:00 p.m. on a designated housing unit television, on the day preceding the appointment. It is the inmate's
responsibility to check for appointments on a daily basis; all scheduled appointments are to be kept. If an inmate is in need of routine medical attention,
he ordinarily will have to go to Health Services, Monday, Tuesday, Thursday or Friday, between the hours of 7:30 a.m. and 6:30 p.m., and sign up for
sick call. Illnesses of an emergency nature are exceptions and are handled accordingly.

Identification Card
All inmates are required to carry Identification cards when programming or on the compound at all times for identification and security purposes. Lost
commissary cards should be reported to your unit team.

Pass System
During the regular work day (7:30 a.m. to 4:00 p.m.) inmates must have a pass to enter the gymnasium. Inmates receive a recreation pass from the Unit
Officer. It is the responsibility of the inmate to return the pass to the unit officer when they return to the unit at the completion of the work day.

Work passes are distributed by the detail supervisors for inmates to report to areas of the institution to complete assigned work. These passes are
regulated by the detail supervisors. It is the responsibility of the inmate to return the work pass to the supervisor at the completion of the work day.

Passes for the Barber Shop are distributed by the Unit Officer. Inmates are to sign up for the Barber Shop with the Unit Officer. It is the responsibility of
the inmate to return the Barber Shop pass to the Unit Officer immediately after having their hair cut.

Controlled Movement
Inmate movement throughout the institution is regulated by a procedure called controlled movement. Controlled movement is to ensure that the
movement of inmates is orderly and timely.

USP Allenwood has a spilt compound. The first of two controlled movements will begin generally around the half hour and will end ten (10) minutes
later. Once that move is completed and the compound is cleared, the other movement will be called.

The beginning and end of each move will be announced by the Control Center. During the ten (10) minute period of controlled movement, inmates may
move from one area of the institution to another without a pass or staff escort.

During workday evening hours, the first controlled movement usually will begin at the end of the evening meal. This means that after dinner inmates
may travel to any unrestricted area of the institution during these hourly moves. On Saturdays, Sundays, and holidays, the first controlled movement will
begin at the end of the morning meal. Due to the split compound, inmates participate in recreational activities depending on which housing unit is
designated to that area. This is set up on a rotating basis.

Compound Procedures

-         Inmates are to walk on sidewalks only. Inmates are not to cut across the non-paved areas in front of the units or areas not part of a
          recreational field.

-         Inmates are not authorized to gather at the entrances of the housing units or other entrances to a corridor. Inmates may gather on the
          recreational areas.
                                                                   Page 8 of 36
-         Running is only permitted on the recreational fields or running track. Inmates are not to run on any sidewalk or corridor.

-         Inmates are not to stand or gather along the walls of the housing units or other buildings.
-         Inmates are not to enter a housing unit they are not assigned to. This includes the hallway from the compound door to the unit entrance.

Contraband
Contraband is defined as any item not authorized or issued by the institution, received through approved channels, or purchased through the
Commissary. Each inmate is responsible for all items found in his assigned living area and should immediately report any unauthorized item to the Unit
Officer. Any item in an inmate's personal possession must be authorized, and a record of the receipt of the item should be kept in the inmate's
possession.

Inmates may not purchase or be gifted radios or any other items from another inmate; items received in this manner are considered contraband and will
be confiscated. Any altered item, even if an approved or issued item, is considered contraband. Altering or damaging government property is subject to
disciplinary action.

Shakedowns
Any staff member may search an inmate's room/work area to ensure contraband is not present. An inmate will not be present during a shakedown of his
room. The property and living area will be left in the same general condition as found and these shakedowns will be unannounced and random.

Drug Surveillance
The Bureau operates a drug surveillance program that includes mandatory random testing, as well as testing of certain other categories of inmates. If a
staff member orders an inmate to provide a urine sample for this program, and the inmate does not do so, the inmate will be subject to disciplinary
action.

Alcohol Detection
A program for alcohol surveillance is in effect at all institutions. Random samples of the inmate population are tested on a routine basis, as well as those
suspected of alcohol use. Refusal to submit to the test or having a positive test result will be subject to disciplinary action.

Fire Prevention and Control
Inmates are required to report fires to the nearest staff member, so property and lives can be protected. Piles of trash or rags in closed areas,
combustible material, items hanging from fixtures or electrical receptacles, or other hazards cannot and will not be tolerated. Regular fire inspections are
made in each institution by qualified professionals.

                                                      Programs and Services
Work Assignments
All inmates are required to maintain a regular work assignment. Many work assignments are controlled through a Performance Pay System, which
provides monetary payment for work. Federal Prison Industries has a separate pay scale. Unit staff approve work changes and see that they are
posted on the Daily Change Sheet.

Institutional maintenance jobs are usually the first assignment an inmate receives. These might include work in Food Service, as a unit orderly, or in a
maintenance shop; however, most institutions have a significant number of inmate jobs in factories operated by Federal Prison Industries, also known as
UNICOR. Many institutions have a waiting list for factory employment.

UNICOR employs and trains inmates through the operation of, and earnings from, factories producing high-quality products and services for the federal
government.

Some examples of products and services UNICOR produces are electronic cable assemblies, executive and systems furniture, metal pallet racks,
stainless steel food service equipment, mattresses, towels, utility bags, brooms, data entry, signage, and printing.
UNICOR earnings fund other inmate programs, as well as pre-industrial training to prepare inmates for employment.

                                                                  Education Programs

English as a Second Language (ESL)
This course is designed for non-English speaking persons who wish to learn or improve their ability to understand, speak, read and/or write basic
English. The first objective of the program is to teach basic vocabulary and conversational skills, ESL. As the student progresses, the vocabulary is
expanded and written English is added to the curriculum, EPC. This program will have beginning, and advanced levels. The beginning program is
mandatory for those scoring less than 225 on the CASAS test.

Literacy
All inmates incarcerated in a federal facility after May, 1991, who do not have a verified high school diploma or GED will be mandatorily enrolled in the
Literacy Education (GED) Program. Further, those inmates will be required to complete 480 hours of instruction or successfully attain their GED
certificate to be eligible for promotion above pay grade 4 in IPP or UNICOR assignments. This pay grade exemption is based on continuous enrollment
in class, effort and clear conduct in the institution. Inmates must attend literacy classes for 240 hours before they can withdraw from the program.
Inmates withdrawing before achieving their GED will not be eligible to promote beyond pay grade 4 in IPP or UNICOR assignments. Within the program,
the student pursues a course of study that enables him to develop a more advanced general knowledge in the five GED test areas: Writing,
Mathematics, Literature and Arts, Science, and Social Studies. Workbooks are available to the students.

Inmates sentenced under the Violent Crime Control and Law Enforcement Act and Prison Litigation Reform Act with a date of offense on or after
September 13, 1994, must have a GED, or be making satisfactory progress on obtaining their GED in order for their Good Conduct Time to be vested.

Vocational Training
Vocational Training (VT) in Computer Word Processing and Computer Assisted Drafting is provided for inmates who want to acquire marketable job

                                                                 Page 9 of 36
skills. Upon completion, the inmate will be prepared with a theoretical knowledge of entry level position in the field of study and a general knowledge of
related career options.


Certification
At present, certification exists for VT in Computer Word Processing and Computer Assisted Drafting.

Libraries
This facility operates an Electronic Law Library and a Leisure Library. The Electronic Law Library includes an extensive range of information on federal
legislative and case law. It also includes the Federal Prison System Policy Statements. Electric typewriters are available in the Library Research Center
for inmate legal work. Inmates provide the material to utilize the electric typewriters.

Self-Improvement Programs
The Education Department is responsible for educational testing, academic training, social education, vocational training, the leisure library and Law
Library. Education hours are as follows:

                    Monday -Friday       7:45 a.m. - 3:30 p.m.
                                         5:30 p.m. - 8:30 p.m.
                    Saturday             7:30 a.m. - 3:30 p.m.

Testing
Each inmate that does not have a GED or High School diploma will be required to take a standardized achievement test; scores that are not more than
two (2) years old will be accepted if the inmate is transferred from another institution. The inmate will be given a TABE placement test in order to be
appropriately placed in a GED class. If the inmate has not achieved a GED after participation in the class for one 240 hour period, the inmate may
choose either to continue in the program or drop out, unless otherwise mandated by statute.

Pre-Release Programming-Employment and Personal Finance Skills
The Employment and Personal Finance Skills portion of the Pre-Release Program is designed to assist inmates in preparing to obtain employment upon
release. The Career Resource Center, located in the Education Department is open Thursday and Friday from 1:30 pm to 3:30 p.m. Inmates are
provided instruction on developing plans for job search. The Career Resource Center offers classes and informational seminars concerning resume,
writing, job search skills and personal finance.

                                                  Psychology and Psychiatry Programs
All inmates will be screened by Psychology Services staff during the institution's Admission and Orientation (A&O) Program. Screening may include an
individual interview. Psychologists are available for individual and/or group psychotherapy. Inmates interested in services can submit an "Inmate
Request to Staff Member" (Cop-out) to Psychology Services. Mental health services are offered in the areas of drug and alcohol abuse, as well as for
other behavioral or emotional problems.

In Psychology Services there are clinical psychologists who provide assessment and treatment for problems such as depression, anxiety and
interpersonal issues. Treatment is offered through individual and group psychotherapy, as well as several self-help programs which utilize self-help
books.

This department also offers the Drug Abuse Education class, the Non-Residential Drug Abuse Treatment program and referrals to the Residential Drug
Abuse program. In addition to these programs, Psychology Services offers a smoking cessation program. Inmates requiring assistance with smoking
cessation or drug abuse can forward a request for such assistance to Psychology Services.

Consultations with psychiatrists are arranged through Psychology Services staff to meet the needs of inmates who may require psychotropic
medications.

Counseling Activities
There are many alternatives for inmates who have personal problems, and desire to correct them. These options include Alcoholics Anonymous,
Narcotics Anonymous, Anger Management, the Parenting Program and other voluntary and self help groups. In addition, institutions have professional
staff as resources that are trained in the various social science fields. Inmate participation in these activities will be encouraged based upon the staff's
assessment of inmate needs, but participation in such activities is voluntary. The staff of each unit are available for informal counseling sessions and
they conduct formal group counseling activities.

Sexually Abusive Behavior, Prevention & Reporting - The Bureau of Prisons defines Inmate-on- Inmate Sexual Abuse/Assault as: One or more
inmates engaging in, or attempting to engage in a sexual act with another inmate or the use of threats, intimidating, inappropriate touching, or other
actions and/or communication by one or more inmate aimed at coercing and/or pressuring another inmate to engage in a sexual act. The Bureau
defines Staff-on- Inmate Sexual Abuse/Assault as: engaging in, or attempting to engage in a sexual act with any inmate or the intentional touching of an
inmate=s genitalia, anus, groin, breast, inner thigh, or buttocks with the intent to abuse, humiliate, harass, degrade, arouse, and/or gratify the sexual
desire of any person.

Prevention -        Here are some things you can do to protect yourself against sexual assault:

                    Carry yourself in a confident manner at all times. Do not permit your emotions (fear/anxiety) to be obvious to others.

                    Do not accept gifts or favors from others. Most gifts or favors come with
                    strings attached to them.

                    Do not accept an offer from another inmate to be your protector.

                    Find a staff member with whom you feel comfortable discussing your fears and concerns.

                                                                 Page 10 of 36
                    Be alert! Do not use contraband substances such as drugs to alcohol; these can weaken your
                    ability to stay alert and make good judgments.

                    Be direct and firm if others ask you to do something you don=t want to do. Do not give mixed
                    messages to other inmates regarding your wishes for sexual activity.

                    Stay in well lit areas of the institution.

                    Choose your associates wisely. Look for people who are involved in positive activities like
                    educational programs, psychology groups, or religious services. Get involved in these activities
                    yourself.

                    Trust your instincts. If you sense that a situation may be dangerous, it probably is. If you fear for
                    your safety, report your concerns to staff.

Reporting -         If you become a victim of a sexual assault, YOU SHOULD REPORT IT IMMEDIATELY TO ANY STAFF MEMBER who will offer
                    you immediately protection from the assailant and will refer you for a medical examination and clinical assessment. Even though
                    you may want to clean up after the assault, it is important to see medical staff BEFORE you shower, wash, drink, eat, change
                    clothing, or use the bathroom. Medical staff will examine you for injuries which may or may not be readily apparent to you. They can
                    also check you for sexually transmitted diseases and gather any physical evidence of assault. If you are not comfortable talking to
                    staff you may write a letter directly to the Warden and/or the Regional Director. To ensure confidentiality, use special mail
                    procedures. You may also use the Administrative Remedy process to notify staff. If you think your situation is too sensitive to file
                    with the Warden, you may file directly to the Regional Director with a BP-10.

Discipline and/or Prosecution of sexual perpetrators- Inmates who engage in inappropriate sexual behavior with or direct it at others, can be
charged with the following Prohibited Acts under the Inmate Disciplinary Policy.

                                           Code 101(A),          Sexual Assault
                                           Code 205 (A),         Engaging In a Sex Act
                                           Code 206 (A),         Making a Sexual Proposal
                                           Code 221(A),          Being in an Unauthorized Area with
                                                                 a Member of the Opposite Sex
                                           Code 300(A),          Indecent Exposure
                                           Code 404(A),          Using Abusive or Obscene Language

Furthermore, staff or inmates who engage in sexual abuse or assault of inmates will be investigated by law enforcement authorities and if found guilty
will be subject to a full range of criminal and administrative sanctions.

Treatment Options- If you have been the victim of an assault by staff or inmates, you may seek counseling and /or advice from a psychologist or
chaplain. Crisis counseling, coping skills, suicide prevention and mental health counseling are available to you. Most people need help to recover from
the emotional effects of sexual assault. If you are a recent victim or in the past, psychology staff are available for counseling.

If you feel that you need help to keep from sexually assaulting someone else, psychological services are available to help you gain control over these
impulses.

Suicide Prevention
It is not uncommon for people to experience depression and hopelessness while in jail or prison, particularly if they are newly incarcerated, are serving a
long sentence, and experiencing family problems or problems getting along with other inmates, or receive bad news. Sometimes, inmates consider
committing suicide due to all of the pressure they are under. Staff are trained to monitor inmates for signs of suicidality, and are trained to refer all
concerns to the Psychology Department. However, staff do not always see what inmates see. If you are personally experiencing any of the problems
noted above, or you or another inmate are showing signs of depression (sadness, tearfulness, lack of enjoyment in usual activities), withdrawal (staying
away from others, reducing phone calls and/or visits), or hopelessness (giving away possessions, stating that Athere is nothing to live for@), Please alert
a staff member right away. Your input can save a life.

                                                               Recreation Programs
Recreation, Leisure and Social Programs
Leisure activities and recreation programs are supervised by the Recreation Department. These programs help inmates develop an individual wellness
concept. Programs include indoor and outdoor activities and range from individualized arts and crafts programs to intramural team sports such as
softball, basketball, and volleyball. Physical fitness and weight reduction programs are also important activities for inmates and contribute to mental
health, good interpersonal relations, and stress reduction. In addition, inmates can learn to use their free time constructively.

Musical Instruments
Musical Instruments are available in the recreation area for inmates. These instruments will remain in the recreation area. Authorization to purchase
musical instruments is required as with any other special purchase items.

Hobbycrafts
Hobbycraft programs vary from institution to institution. They typically include activities such as painting, leather working, art and ceramics. Completed
projects that are authorized by the Recreation Department shall be mailed home. Inmates are not allowed to have completed projects in their rooms.

                                                                 Religious Programs
The institution offers a wide range of religious services for inmates. The institution Chaplains provide pastoral care and supervision of these services.
Additional contractors, and volunteers and visitors provide a variety of religious services and programs for inmate representative of the many approved
inmate faith groups in the institution. Religious holy days and the Certified Processed Food Program (Religious Diet Program) are also coordinated

                                                                  Page 11 of 36
through the Religious Services Department. Further information regarding these services and programs is available through the Admission and
Orientation (A&O) Program for inmates, as well as from the Chaplain=s Office.

A list of upcoming Religious Holidays and Banquets for the calendar year is posted in the Chapel. Any inmate wishing to attend a specific Religious
Holiday or Banquet must submit a request for participation via cop-out to the Chapel 30 DAYS PRIOR to the date of the event. All inmates must also
meet the specific criteria required by policy to participate in an event. Inmates must be listed on SENTRY as that specific religion to qualify to
participate.

Marriages
Currently FCC Allenwood cannot conduct marriages. The Chaplains are available to discuss with the inmate the criteria for marriage while incarcerated.

                                                             Food Service
Inmates are provided nutritious, appealing meals in all Bureau institutions. Self-service meal operations for general population inmates may include
features such as salad bars and special diet programs. Specific approval procedures for special diets vary from institution to institution, and Food
Service can explain them.

Inmates housed in special housing units and Bureau Health Service facilities also receive a balanced, nutritious diet. Except for any approved special
diets, inmates in these units receive the same diet as inmates in the general population, although portions and manner of service may vary.

Inmates will not be allowed to bring containers into the food service area or take food items from the area, except one piece of fruit during the morning
meal.

                                                FCC ALLENWOOD HEALTH SERVICES DEPARTMENT

MEDICAL SERVICES: Routine medical and dental care is offered within the Health Services Department at FCC Allenwood. Local community medical
resources may be utilized when deemed necessary by the institution=s medical staff. Additionally, an inmate may be transferred to another correctional
facility or medical referral center, for more extensive medical care when indicated by the institution Physician.

FCC Allenwood consists of three facilities. Each facility has an Assistant Health Service Administrator, Dental Officer, and Medical Officer who will
oversee the medical and dental care provided at your facility. Should you have any administrative, dental, or medical concern, it should initially be
addressed to these persons. If you believe that your issue was not appropriately addressed you can submit a request to the attention of the Chief Dental
Officer, Clinical Director, or Health Service Administrator. If you continue to believe that your issue was not appropriately addressed, you may submit
your grievance through the Administrative Remedy process.

GENERAL POPULATION APPOINTMENTS: Sick call and dental sick call will be held on the days and times posted in the Health Service Department.
Appointments for routine medical and dental care are issued at the triage area in the Health Services Department. Routine sick call is not held on
weekends and holidays. If the institution is experiencing a situation where inmate movement is not permitted (i.e. institution lock-down), sick call triage
will be provided in the housing units. If the medical staff determine the sick call is of an emergent priority, the inmate will be issued a same day
appointment slip reflecting the time of the appointment. The inmate must present this appointment slip to the work supervisor so that you can be
permitted to move to the Health Service Department during an institution move. If the medical staff determine the sick call complaint is not of an
emergent priority, the inmate will be advised that his assigned medical provider will schedule him for an appointment and he is to watch the callout for
the date and time of that appointment. Sick call request forms will not be accepted through the institutional mail.

If an inmate becomes ill after the regular sick-call sign-up time, he should ask his work supervisor or unit officer to call the Health Service Department.
Health Services staff will determine if, and/or when an appointment will be scheduled.

Appointments for other medical evaluations, tests, and clinics (such as eye exams, blood studies, physician visits, etc.) will be scheduled via the
institution call-out roster. It is your responsibility to review the call-out daily and show up on time for all appointments.

Dental sick-call is for emergency care only, such as toothaches, abscesses, temporary fillings, etc. Dental sick call is scheduled on a first come, first
seen basis. If the dental sick call is full and an inmate has a dental emergency, the inmate=s work detail supervisor can notify the dental department. To
obtain routine dental treatment, such as permanent fillings, dentures, and cleanings, you must submit an Inmate Request to Staff (Cop-Out) to the
Dental Department. All routine appointments will be scheduled on the institution=s call-out.

SPECIAL HOUSING INMATES: Inmates placed in Special Housing will be seen by a clinical staff member at least once daily. Inmates with routine
medical and dental care concerns will be addressed daily. If the medical staff determine the sick call is of an emergent priority, the inmate will be
evaluated that day. If the medical staff determine the sick call is not of an emergent priority, the inmate will be advised that his assigned Primary Care
Provider will schedule him for an appointment.

PRIMARY CARE PROVIDER: All inmates are assigned a Primary Care Provider utilizing the 4th and 5th number of the Registration Number. Inmates
will not be permitted to change providers. A list of the Primary Care Providers will be posted in each Health Service Department.

PHYSICAL EXAMINATIONS: All new commitments to the Federal Bureau of Prisons System will be scheduled for a complete physical examination,
which is mandatory, within 14 days of arrival at the institution. This examination may include laboratory studies, hearing and sight screening, medical
history, and physical examination. A dental examination will be completed within 30 days of an inmate=s arrival.
All inmates under the age of 50, are entitled to a routine physical examination every two years. Those inmates, age 50 or over, are entitled to this
examination annually. These examinations may include an electrocardiogram, rectal examination, tonometry, vision testing, and blood work testing, and
other tests, as determined by your Primary Care Provider. This optional examination requires an inmate to report to Sick-Call and request an
appointment with your Primary Care Provider. You will be placed on the list for a physical and the appointment will be listed on a future call-out list
located in the housing units. Because this physical is for your health and well being, we encourage you to take the opportunity extended to you. During
this voluntary examination, you may refuse any part of the process that you do not want performed. All inmates, within 12 months of their release date,
                                                                 Page 12 of 36
are entitled to a pre-release physical examination. Requests for this examination must be made through the Health Services Department, no later than
two months prior to release in order for the examination to be scheduled and completed.

ON-THE-JOB INJURIES: If an inmate is injured while performing an assigned duty, he must immediately report this injury to his work supervisor and will
need to report to the Health Service Department for completion of an injury report. The work supervisor will then report the injury to the institution Safety
Manager. The inmate may be disqualified from eligibility for lost time wages or compensation if he fails to report a work injury promptly to the supervisor.

ANNUAL IMMUNIZATION/SCREENING: All inmates will be scheduled for mandatory tuberculosis screening on an annual basis. If you have a
documented positive result to the skin test, you will receive an annual chest x-ray. If you do not have a documented positive result to the skin test, you
cannot request a chest x-ray in lieu of the skin test. This screening will be in the form of the PPD skin test. The date of these screenings will be based on
the inmate=s previous test date.
During the flu season which is typically in early winter, inmates will be offered the influenza vaccination or Aflu shot@ if their medical condition meets the
Center for Disease Control (CDC) guidelines for these immunizations. Since some seasons cause the supply of this vaccination to be short, it will
depend on the availability of the vaccine and the inmate=s medical priority. Should you not meet the medical guidelines directed by the CDC, you may
request this vaccination by submitting a Request to a Staff Member (Cop-Out) form to the Health Services Department requesting the flu shot
vaccination. Depending on the availability of the vaccine, you will be scheduled on a call-out.

HEALTH PROMOTION/DISEASE PREVENTION: The Health Services Department, in conjunction with other departments within the institution, offers
numerous programs to enhance inmate health and knowledge of health related issues. Programs include, but are not limited to, educational material
and videos, blood pressure and blood sugar screening, drug and alcohol abuse programs, physical fitness and stress and anger management. If you
are interested in participating in any of these programs, submit a copout to the Assistant Health Services Administrator.

EMERGENCY MEDICAL TREATMENT: All emergencies or injuries will be screened for priority of treatment and then will be examined accordingly.
Appropriate medical care will be provided by institutional Health Services staff. Medical treatment on evenings, mornings, weekends, and federal
holidays is limited to treatment of emergent problems only. Treatment needs will be determined by the medical staff. Access to emergency medical care
is obtained by notifying any staff member or the activation of the inmate duress system in your cell. Any emergency or injury, must be reported to Bureau
of Prisons staff immediately.

PHARMACY: Inmate prescriptions are dispensed daily within Health Services. The times for pill lines will be posted in each Health service Department.

Restricted medications will be issued only on a dose-by-dose basis and must be taken at the Pharmacy window in full view of the person dispensing the
drug. You will be required to allow the dispensing individual to inspect your mouth after accepting the medication. A full cup of water is required for taking
these restricted medications. If you are placed on pill line, reporting to the assigned times is mandatory. You may choose to refuse the medication, but
you are mandated to report to the pill line.

Other non-restricted medications will be distributed through the Pharmacy located within the Health Services Department. In most instances, when you
are prescribed medication, you will be able to pick it up during the next work day at the noon pill line. All medications which you are issued will have an
expiration date. If your medication has a refill listed on the label, it must be returned for refill prior to the expiration date. Once a medication is expired, it
can only be refilled by attending sick-call. Expired medication will be considered an unauthorized item and confiscated.

Refilled medications will be available for pick-up, the next working day, if placed in the refill box prior to noon. Therefore, it is your responsibility to turn in
medication refills at least two days prior to a holiday or weekend to ensure you have an adequate supply.

                                  ***ID picture cards are mandatory for any visit to the Health Services Department***

OTC PROGRAM
Inmates will purchase OTC items at commissary for their occasional use.

1.          Commissary Lists will be provided to the inmates for current stock and pricing information. Inmates are instructed that if they report to the
            Health Service Department for these same items, they will be referred to Commissary as appropriate. Inmates are required to plan ahead for
            Commissary closures. Health Services will not issue commissary items due to the Commissary being closed.
IDLE, CONVALESCENCE, AND MEDICAL ASSIGNMENTS: In situations where it is necessary to restrict the inmate=s activity due to health concerns,
an inmate may be placed on quarters, convalescence, or medically unassigned status. The medical staff will issue you a Medical Duty Status form that
identifies your limitations. It is the inmate=s responsibility to deliver one copy to his work supervisor and one copy to his unit officer. The following is a
synopsis of restrictions for each medical limitation status:

          IDLE: Temporary disability not to exceed three days duration including weekends and holidays. Restricted to your room except for meals,
          barbering, religious services, sick-call, visits, and call-outs. No recreation activity.

          CONVALESCENCE: Recovery period for an operation, injury, or serious illness. Not less than four days and not to exceed 30 days, subject to
          renewal. Excused from work and may not participate in recreation activities.

          RESTRICTED DUTY: Restricted from specific activities because of existing physical or mental handicap for a specific time period or
          indefinitely.

          MEDICALLY UNASSIGNED/TOTALLY DISABLED: Totally unemployable and unassigned because of physical or mental handicap for a
          specific time period or indefinitely.

INMATE CO-PAY: Pursuant to the Federal Prisoner Health Care Copayment Act (FHCCA) of 2000 (P.L. 106-294, 18 U.S.C. ' 4048), The Federal
Bureau of Prisons and FCC Allenwood provide notice of the Inmate Copayment Program for health care, effective October 3, 2005. The Inmate

                                                                    Page 13 of 36
Copayment Program applies to anyone in an institution under the Bureau=s jurisdiction and anyone who has been charged with or convicted of an
offense against the United States, except inmates in inpatient status at a Medical Referral Center (MRC). All inmates in outpatient status at the MRC=s
and inmates assigned to the General Population at these facilities are subject to a $2.00 copay fee. Needed offender health care is not denied due to
lack of available funds. Co-payment fees are waived when appointments or services, including follow-up appointments, are initiated by medical staff.
Indigent inmates are not charged a co-pay fee (An indigent inmate is an inmate who has not had a trust fund account balance of $6.00 for the past 30
days.)

ADVANCED DIRECTIVES ALIVING WILLS@
This option is available to the inmate population by requesting an appointment with your provider.

RIGHTS/RESPONSIBILITY: While in the custody of the Federal Bureau of Prisons, you have the right to receive health care in a manner that
recognizes your basic human rights. You also accept the responsibility to cooperate with your health care plans and respect the basic human rights of
your health care provider.


           Your Health Care Rights:                                            Your Responsibilities:

           1. You have the right to access health care services based on       1. You have the responsibility to comply with the health care
           the local procedures at this institution. Health services include   policies of this institution and follow recommended treatment
           medical, dental, and all support services.                          plans established for you by the health care staff.

           2. You have the right to know the name and professional             2. You have the responsibility to treat these providers as
           status of your health care providers and to be treated with         professional and follow their instructions to maintain and
           respect, consideration, and dignity.                                improve your overall health.

           3. You have the right to address any concerns regarding your        3. You have the responsibility to address your concerns in the
           health care to any member of the institutional staff including      accepted format, such as the Inmate Request to Staff Member
           the physician, the Health Services Administrator, members of        form, at main line, or the accepted Inmate Grievance
           your Unit Team, the Associate Warden, and the Warden                Procedures.

           4. You have the right to provide the Bureau of Prisons with         4. You have the responsibility to provide the Bureau of Prisons
           Advance Directives or a Living Will that would provide the          with accurate information to complete this agreement.
           Bureau of Prisons with instructions if you are admitted as an
           inpatient to a hospital.

           5. You have the right to be provided with information regarding     5. You have the responsibility to keep this information
           your diagnosis, treatment, and prognosis.                           confidential.

           6. You have the right to obtain copies of certain releasable        6. You have the responsibility to be familiar with the current
           portions of your health record.                                     policy and abide by such to obtain these records.

           7. You have the right to be examined in privacy.                    7. You have the responsibility to comply with security
                                                                               procedures should security be required during your
                                                                               examination.

           8. You have the right to participate in health promotion and        8. You have the responsibility to maintain your health and not
           disease prevention programs, including those providing              to endanger yourself, or others, by participating in activities
           education regarding infectious disease.                             that could result in the spreading or catching of infectious
                                                                               diseases.

           9. You have the right to report complaints of pain to your          9. You have the responsibility to communicate with your health
           health care provider, have your pain assessed, managed in a         care provider honestly regarding your pain and your concerns
           timely manner, be provided information about pain                   about your pain. You also have the responsibility to adhere to
           management as well as information on the limitations and side       the prescribed treatment plan and medical restrictions. It is
           effects of pain treatments.                                         your responsibility to keep your provider informed of both
                                                                               positive and negative changes in your condition to assure
                                                                               timely follow-up.

           10. You have the right to receive prescribed medications and        10. You have the responsibility to be honest with your health
           treatments in a timely manner, consistent with the                  care provider(s), to comply with prescription treatments and
           recommendations of the prescribing health care provider.            follow prescription orders. You also have the responsibility not
                                                                               to provide any other person with your medication or other
                                                                               prescription item.

           11. You have the right to be provided healthy and nutritious        11. You have the responsibility to eat healthy and not abuse or
           food. You have the right to instructions regarding a healthy        waste food or drink.
           diet.

           12. You have the right to request a routine physical                12. You have the responsibility to notify medical staff that you
           examination as defined in the Bureau of Prisons policy.(If you      wish to have an examination.

                                                                Page 14 of 36
            are under the age of 50, once every 2 years, if over the age of
            50, once a year and within one year of your release.

            13. You have the right to dental care as defined in the Bureau        13. You have the responsibility to maintain your oral hygiene
            of Prisons policy to include preventative services, emergency         and health.
            care, and routine care.

            14. You have the right to a safe, clean, and healthy                  14. You have the responsibility to maintain the cleanliness of
            environment that includes smoke free living areas.                    personal and common areas and safety in consideration of
                                                                                  others. You have the responsibility to follow smoking
                                                                                  regulations.

            15. You have the right to refuse medical treatment in                 15. You have the responsibility to notify health services
            accordance with the Bureau of Prisons policy. Refusal of              regarding any ill-effects that occur as a result of your refusal.
            certain diagnostic tests for infectious diseases can result in        You also accept the responsibility to sign the treatment refusal
            administrative actions against you. You have the right to be          form.
            counseled regarding the possible consequences of refusing
            medical treatment.


                                         INMATE SYSTEMS MANAGEMENT DEPARTMENT

There is no formal Open House hours within the department. A representative from the department will attend the noon meal in the institution dining hall
to answer inmate questions and concerns. Rounds to the Special Housing Unit (SHU) are made at least once weekly to address inmate issues.
Appointments for the department may be requested by submitting an Inmate Request to Staff Member Form.

Mailroom
The hours of operation are Monday through Friday, 7:30 a.m. to 4:00 p.m. (excluding weekends and holidays). Incoming general correspondence is
distributed by the Unit Officers after the 4:15 p.m. stand up count, Monday through Friday. Should you receive Certified/Accountable Mail or
Special/Legal Mail for which you must sign, this mail will be delivered to you by a unit staff member ordinarily within 24 hours. All incoming general
correspondence is opened and inspected before delivery.

Outgoing mail is processed Monday through Friday, excluding weekends and holidays. Outgoing mail must be delivered to the Unit Officer unsealed,
with the exception of Legal/Special Mail. In addition, if you have authorization to correspond with another confined inmate or are on restricted
correspondence, the correspondence must be left open.

Inmates must assume responsibility for the content of their letters. Correspondence containing threats, extortion, criminal acts, etc., may result in
prosecution for violation of federal laws or result in disciplinary action.

All outgoing mail must include your committed name, register number, and return address of this institution or it will be returned to the inmate for the
required information:

          Committed Name
          Federal Register Number
          United States Penitentiary Allenwood
          P.O. Box 3000
          White Deer, Pennsylvania 17887

All correspondence leaving the institution will have address labels affixed. Address labels need to be generated and printed off by the inmate using the
TRULINCS computer system. Exceptions to this rule are those inmates housed in Special Housing who do not have access to TRULINCS or when the
institution is in an unscheduled lock-down. This includes legal mail which is handed into staff and those placed into the Unit mail boxes.

All correspondence will be stamped, AMailed From U.S. Penitentiary@. Inmates are not permitted to use a title(s) after their name, (e.g.: John Doe, CEO
or other language). Additional surplusage information should not be used unless it is required by Bureau policy. You are responsible for providing
adequate postage on all outgoing correspondence. Postage stamps must be purchased through the institution Commissary. Registered, insured, and
certified mail services are available, provided you have sufficient postage to pay for these special services. Outgoing Express Mail services, are not
available to the inmate population.

All money or negotiable instruments sent via the mail are returned to the sender with instructions to send the negotiable instrument to: Federal Bureau of
Prisons, Your Name, Your Register Number, Post Office Box 474701, Des Moines, Iowa 50947-0001.

Legal/Special Mail Correspondence
All incoming Legal Mail/Special Mail, adequately identified as being received from an attorney (along with the marking "Special Mail - Open Only in the
Presence of the Inmate" on the outside of the envelope), will be date/time stamped upon receipt in the Mail Room and delivered to you by a member of
your Unit Team. It is the inmates’ responsibility to notify their attorney(s) of the legal mail requirement markings in order for their mail to be afforded this
special processing. For additional information in reference to the qualification and definitions of Special/Legal mail, see Bureau of Prisons Program
Statement, 5265.11, Correspondence.

Outgoing Special/Legal Mail will be collected by a designated staff member Monday through Friday (holiday excluded) during the noon meal in the
institution dining room. You must identify yourself with your institution ID card to the designated staff member who will collect your mail and process
accordingly.

Outgoing Special/Legal Mail weighing 16 ounces or greater must be processed as a package according to the Bureau Program Statement 5800.10

                                                                   Page 15 of 36
utilizing a BP-329, Request Authorization to Mail Inmate Package. In order to accomplish this, you must see your assigned counselor who will deliver
the package directly to the mail room. You should see your Unit Manager in the absence of your assigned Correctional Counselor.

Incoming Publications
USP Allenwood permits inmates to subscribe to and receive publications without prior approval. The term "publication" means a book, booklet,
pamphlet, or similar document, or a single issue of a magazine, periodical, newsletter, newspaper, plus such other materials addressed to a specific
inmate, such as advertising brochures, flyers, and catalogs.

An inmate may receive hardcover publications and newspapers only from the publisher, from a book club, or from a bookstore.

An inmate may receive soft cover publications (for example, paperback books, newspaper clippings, magazines and other similar items) only from the
publisher, from a book club, or from a bookstore. Due to sanitation and fire safety reasons, accumulation of publications will be limited to five (5).

The Warden may reject a publication if it is determined to be detrimental to the security, good order, or discipline of the institution or if it might facilitate
criminal activity. Publications which may be rejected by the Warden include, but are not limited to:

S         It depicts or describes procedures for the construction or use of weapons, ammunition, bombs or incendiary devices.
S         It depicts, encourages, or describes methods of escape from correctional facilities, or contains blueprints, drawings or similar descriptions of
          Bureau of Prisons institutions.
S         It depicts or describes procedures for the brewing of alcoholic beverages, or the manufacture of drugs.
S         It is written in code.
S         It depicts, describes or encourages activities which may lead to the use of physical violence or group disruption.
S         It encourages or instructs in the commission of criminal activity.
S         It is sexually explicit material which by its nature or content poses a threat to the security, good order, or discipline of the institution, or
          facilitates criminal activity.

Correspondence Between Confined Inmates
An inmate may be permitted to correspond with an inmate confined in another penal or correctional institution. This is permitted if the other inmate is
either a member of the immediate family, or is party in a legal action (or witness) in which both parties are involved. The following additional limitations
apply:

-         Such correspondence may always be inspected and read by staff at the sending and receiving institutions (it may not be sealed by the
          inmate).
-         Staff at both institutions must approve the correspondence in advance. Your Case Manager can assist you in obtaining approval.

The appropriate Unit manager at each institution must approve the correspondence if both inmates are housed in federal institutions, provided both
inmates meet the criteria in the above mentioned paragraph.

The Wardens of both institutions must approve the correspondence if one of the inmates is housed at a non-federal institution or if approval is being
granted on the basis of exceptional circumstances.

Correspondence Rejections
As stated earlier, the Warden may reject correspondence sent by or to an inmate if it is determined to be detrimental to the security, good order, or
discipline of the institution.

The Warden will give written notice to the sender concerning the rejection of mail and the reason(s) for rejection. The sender of the rejected
correspondence may appeal the rejection. The inmate will also be notified of the rejection of correspondence and the reason(s) for it. The inmate also
has the right to appeal the rejection. Rejected correspondence ordinarily will be returned to the sender.

Packages
Materials otherwise approved by Bureau policy for retention by an inmate (e.g., magazines, paperback books, legal materials) received in package form
must be clearly marked with the Legal/Special Mail markings or the notation "Contents - Authorized Publications" or AAuthorized by Bureau Policy@, in
order to be received from the U.S. Post Office. These markings are intended to alert the Mail Room Officer that the enclosed materials contain matter
approved under an existing Bureau policy and do not require a Special Package Authorization Form. The only package an inmate may receive from
home is that containing release clothing within the last 30 days of confinement. A Package Authorization Form must be obtained from your Unit Team.

                                                                 Receiving & Discharge Area

Personal Property Limits
A listing of current authorized personal property can be found in Bureau of Prisons Program Statement 5580.07, Inmate Personal Property, and
Institution Supplement 5580.07(B). Inmates may not give any item(s) of value to another inmate (i.e., radio, watch, sneakers and commissary items).

Authorized footwear may include:

     Two pairs of athletic type shoes ((W), (B), (G)), combination of these colors. Total includes court, turf, cleated, or running shoes. No
     pumps/pockets/visible air cavities.
     One pair of Black Soft Leather Work Boots
     One pair of shower shoes
     One pair of slippers

Sentence Computations
A Sentence Computation will be prepared by the Records Office and provided to you normally within 30 days of your arrival, if you are a new
commitment to this facility. You will receive a copy of the Sentence Computation via mail call once the computation has been audited for accuracy.
If you are a transfer case from another federal facility, your Sentence Computation will be reviewed and audited if needed. Should there be any

                                                                   Page 16 of 36
revisions necessary, you will be provided with a copy of your sentence computation by the Records Office.

Questions regarding Sentence Computation related issues (i.e.: jail credit, commencement of service of sentence, good time, parole eligibility
calculations, etc.) should be directed via use of the Inmate Request to Staff Member Form addressed to the Inmate Systems Management Department
(Records Office). Records office staff will not address issues/concerns relating to the calculation of your sentence computation until it has been audited
for accuracy. Which means, after you have received a copy of your sentence computation via mail call (provided to the inmate population by records
office staff), records office staff will then address your concerns.

Statutory Good Time
Applies to offenders who committed their federal offense prior to November 1, 1987. Under 18 U.S. Code 4161, an offender sentenced to a definite term
of six months or more (other than a Life Sentence) is entitled to a deduction from the term of the sentence(s) beginning with the day on which the
sentences commences to run, if the offender has faithfully observed the rules of the institution and has not been disciplined. Statutory Good Time
deductions range from five days per month to ten days per month, based on the length of sentence.

At the beginning of a prisoner's sentence, the full amount of Statutory Good Time is credited, subject to forfeiture and withholdings if the prisoner
commits disciplinary infractions.

Statutory Good Time does not apply to Life sentences or to those inmates who were sentenced under the Youth Corrections Act. It applies to a split
sentence if the period of confinement is exactly six months; a shorter period does not qualify for Good Time under the statute, and a longer period
cannot be part of a split sentence.

Extra Good Time
The Bureau of Prisons awards Extra Good Time credit for performing exceptionally meritorious service, for performing duties of outstanding importance,
or for employment in an industry or camp. An inmate may earn only one type of Extra Good Time Award at a time (e.g., an inmate earning Industrial or
Camp Good Time is not eligible for Meritorious Good Time), except that a Lump Sum Award may be given in addition to another Extra Good Time
Award. Extra Good Time is available to those inmates whose offenses occurred prior to November 1, 1987.

Good Conduct Good Time
This applies to inmates sentenced for an offense in District Court committed on or after November 1, 1987.

The Comprehensive Crime Control Act became law on November 1, 1987. The two most significant changes in the sentencing statutes deal with Good
Time and Parole issues. There are no provisions under the new law for Parole. The only Good Time available will be fifty four (54) days per year,
AFTER THE SERVICE OF ONE YEAR, provided you have a sentence of more than one year. This is awarded contingent upon good behavior during
the year. Once awarded, Good Conduct Time is vested and may not be forfeited (Applies only to SRA and VCCLEA offenders).

The Good Time provisions apply to inmates sentenced out of District Court and is applied pursuant to Title 18 U.S.C. 3624(b), depending on your
sentencing provision and era which are as follows:

Offenses committed on or after November 1, 1987, through September 12, 1994, are sentenced pursuant to the Sentencing Reform Act of 1987 (SRA).

Offenses committed on or after September 13, 1994, through April 25, 1996, are sentenced pursuant to the Violent Crime Control Law Enforcement Act
(VCCLEA).

Offenses committed on or after April 26, 1996, are sentenced pursuant to the Prison Litigation Reform Act (PLRA).

District Of Columbia Code Offenders
There are currently 4 sentencing eras for D.C. Code offenders which are follows:

          -     Old Law: Offenses committed up to and including April 10, 1987.

          -     Good Time Credits Act: Offenses committed on or after April 11, 1987 through
                June 21, 1994.

          -     Omnibus Criminal Justice Reform Amendment Act: Offenses committed on or after
                June 22, 1994 through August 4, 2000.

          -     Sentencing Reform Amendment Act (SRAA) of 2000: For offenses committed on or after August 5, 2000.

DC Code Offenders may review Program Statement 5880.32, District of Columbia Sentence Computation Manual, dated January 23, 2001, for the
sentencing provisions that apply to their case.

Detainer(s)
A detainer is a formal request received from a federal, state, or local law enforcement agency to be lodged against an offender. Once a detainer is
received based on an untried charge, records office staff will advise the inmate of their rights pursuant to the Interstate Agreement on Detainers Act
(IAD). The IADA does not apply to probation or parole violation detainers. The IADA is a means for inmates to resolve pending charges during their
period of incarceration.

The definition of a detainer differs from that of pending charges. An offender may have pending charges outstanding, however; if records office staff do
not receive a request to lodge a detainer, this may have an effect on the inmate=s classification.

Records Office staff are responsible for initially sending out two (2) Detainer Action Letter (DAL=s) Inquiries, at 30 day intervals if no disposition is listed
                                                                  Page 17 of 36
for an offense or charge.

If an offender is within one (1) year of release at the time of their arrival, and no inquiries were submitted, records office staff are responsible for sending
out three (3) inquiries. If records office staff do not receive a response after the final inquiry, then normal release planning will occur. This does not
mean that an agency cannot lodge a detainer against an offender up until the projected date of release.


                                                                            Safety
FIRE PREVENTION AND CONTROL: Fire prevention and safety are everyone's responsibility. You are required to report fires to the nearest staff
member so lives and property can be protected. Piles of trash or rags in closed areas, combustible material, items hanging from fixtures or electrical
receptacles, or other hazards cannot and will not be tolerated. Regular fire inspections are made in each institution by qualified professionals.
FIRE SAFETY: Fire drills are conducted on a quarterly basis in each area of the institution. Fire drills in areas occupied during other than normal
working hours shall be rotated in order to conduct a drill on every shift annually. You are required to evacuate your respective area at the
announcement of any fire drill. Staff will conduct and supervise each drill. You are to familiarize yourself with the emergency exits located throughout
your work and living areas. Fire Evacuation Plans are posted throughout the entire facility in English and Spanish. These plans identify all emergency
exits and locations of fire suppression equipment. Any inmate who tampers with any fire equipment or signal device will be subject to disciplinary action
under the appropriate inmate disciplinary code.
SANITATION: USP Allenwood enjoys a clean, safe, and healthy atmosphere. Accordingly, you are responsible for maintaining your room and work site
in a highly sanitary manner. Cleaning supplies are available in each living unit and at each work site. Housing unit inspections will be conducted by the
Safety Manager or designee and by Unit staff.
WORK RELATED INJURIES: Should you sustain a work related injury while employed on a work detail at USP Allenwood, you are to immediately
report such injury to your work detail supervisor (staff). Failure to make such notification may result in non-receipt of lost time wages.
After notification of an injury, your supervisor will issue a pass to report directly to the hospital for examination and treatment. Should it be necessary for
you to remain off your work detail as the result of your injury, you will be issued either an idle slip or medical "lay-in" slip. You must return a copy of this
notice to your supervisor and to the Unit Officer.
Should your idleness continue beyond three work days during your scheduled work week, you will be entitled to lost time wages at a rate of 75% of your
base pay at the time of the initial injury. These wages shall continue until you:
1) Return to full duty as prescribed by Health Services;
2) Transfer from the facility by Bureau decision;
3) Change jobs after idle;
4) Violate "Quarters Restriction";
5) Receive a disciplinary report and are confined in the Special Housing Unit.
All work related injuries will be reviewed and investigated by the Safety Manager. A determination of the work relatedness of the injury sustained will be
reviewed and voted upon by the Central Safety Committee which meets quarterly. All decisions rendered are final. Should you disagree with the
decision of the Committee, you may file an Administrative Remedy Request through your Unit Team.
INMATE ACCIDENT COMPENSATION: Any work related injury which results in the loss of or disfiguration of your anatomy and is considered by
medical opinion (examination and evaluation) to be a permanent disability, may be claimed under the Inmate Accident Compensation Program. For
proper filing procedures, please refer to the handbook issued to you during the A & O lecture. All claims are investigated and adjudicated by a claims
examiner in the Federal Bureau of Prisons Central Office, Washington, DC. Any claim for compensation as the result of a work related injury must be
filed 45 days prior to your release from federal custody. This includes any release to a halfway house or Residential Reentry Center (RRC).
SAFETY SHOES AND PROTECTIVE EQUIPMENT: All inmates are required to wear safety toed shoes while performing work functions in the following
areas: Food Service Kitchen; UNICOR; Facilities; Laundry and Commissary. The only exceptions to this requirement will be made by the Chief Medical
Officer under the following condition; individuals who have a foot condition which has been diagnosed by medical staff will be permitted to work in these
areas ONLY if they have medically approved soft shoes with safety toes.
You are required to utilize and maintain all safety protective equipment issued to you. Failure to follow all issued safety rules or misuse/destruction of
safety protective equipment shall result in receipt of disciplinary action.
HAZARDOUS SUBSTANCE COMMUNICATION PROGRAM: As required by the Occupational Safety & Health Administration (OSHA), as an inmate
employed on a work detail, you are entitled to receive information pertaining to any hazardous substances or conditions which may exist at or around
your work site. Accordingly, your detail supervisor shall provide, upon request, any Material Safety Data Sheets (MSDS), for any chemical product
which you may be using or to which you may be exposed. MSDS's are required to be filed at each job site for review by any worker who requests such
information. In addition, each and every container shall be appropriately marked with a label identifying the contents.
You are required to read all labels associated with chemicals being used in your work and living areas. Personal protective equipment shall be utilized
at all times when such materials dictate the use of same.
You will receive annual safety training regarding equipment use and other safety related issues. All safety lectures shall be documented and maintained
by the detail supervisor.

                                           Contact with the Community and Public
Correspondence
In most cases, inmates are permitted to correspond with the public, family members and others without prior approval of a correspondence list.
Outgoing mail is placed in mailboxes located in the housing units. Outgoing mail for pre-trial inmates may be sealed, in according with the Bureau's
open correspondence privileges.
Outgoing mail at USP Allenwood will be inspected by staff, and must be unsealed when deposited in the institution mailbox. The outgoing envelope
must have the inmate's name, register number, and return address in the upper left hand corner.

Inmates must assume responsibility for the content of their letters. Correspondence containing threats, extortion, etc., may result in prosecution for
violation of federal laws or result in disciplinary action.

Inmates will not be allowed to correspond in writing or telephonically with Volunteers or Contract staff. The Volunteers or Contract personnel will not
appear on any inmates approved lists.

Inmates may be placed on restricted correspondence status based on misconduct or as a matter of classification. The inmate is notified of this
placement and has the opportunity to appeal.

                                                                  Page 18 of 36
There is no mail service at the institution on weekends and holidays.

Inmate Correspondence with Representatives of the News Media
An inmate may be authorized to utilize Special Mail procedures to correspond with representatives of the news media if specified by name or title.

The inmate may not receive compensation or anything of value for correspondence with the news media. The inmate may not act as a reporter, publish
under a byline, or conduct a business or profession while in Bureau custody.

Representatives of the news media may initiate correspondence with an inmate. Correspondence from a representative of the news media will be
opened, inspected for contraband, for qualification as media correspondence, and for content which is likely to promote illegal activity or conduct
contrary to regulations.

Telephones
There are telephones in each institution for inmate use. Either the Inmate Telephone System (ITS) or collect calling can be made on these lines. A list
of approved telephone numbers will be maintained. Inmates are allowed to submit one phone list (BP-505) per month. Inmates will not be allowed to
place contract staff or volunteers on their approved telephone list.

Telephones are to be used for lawful purposes only. Threats, extortion, etc., may result in prosecution. Also, three-way calls, allowing other inmates to
use your telephone, using another inmate’s pin number to complete a telephone call, etc. can result in disciplinary action. All inmate telephones are
subject to monitoring and recording.

Inmates must contact their Case Manager or Counselor to arrange an unmonitored attorney call.

It is expected that each inmate will handle his calls in such a manner that will allow the equal use of the phones by all inmates. Telephones will not be
used to conduct business.

Payment for other calls, for which the inmate cannot pay through normal means, will be paid via his or her commissary account, payable to the U.S.
Treasury.

Inmates in Disciplinary Segregation and Administrative Detention may make a limited number of calls by submitting an Inmate Request to Staff Member
to the SHU #1 Officer. Generally, social phone calls for inmates in Administrative Detention and Disciplinary Segregation will be placed by the Special
Housing Unit Staff once every 30 days. Unit Staff, ordinary the Counselor will be responsible for handling legal calls in this unit. Special/Emergency
phone call will only be authorized by SHU Lieutenant, Correctional Counselor, or the Chaplain.

Institutional phones may not be used without permission of a staff member.

Transportation
This area has no public transportation (city bus service) between the institution and the surrounding areas. There are private transportation services that
are available, however, privately owned vehicles or rental vehicles are suggested.

Location
The United States Penitentiary, Allenwood, Pennsylvania is located off U.S. Highway 15, North of the town of Allenwood, Pennsylvania. The institution
is situated approximately 13 miles South of Williamsport, 8 miles North of Lewisburg, and 5 miles North of Interstate 80. When a visit is over, all visitors
must leave the institution grounds immediately.

From the South: Interstate Highway 80 East/West to the U.S. Highway 15 North exit.
From the North: U.S. Highway 15 South (13 miles south of Williamsport)

Visiting
Visiting Days: Friday, Saturday and Sunday, with the hours ordinarily scheduled from
                              8:00 a.m. - 3:00 p.m. Visitors arriving Saturday, Sunday, and Federal
                              Holidays and arriving at 9:00 a.m., will be processed and will remain in the front lobby until 10:00 a.m. until the institution
                              count has cleared.

Inmates in the Special Housing Unit will conduct visits in the non-contact rooms. This applies to inmates in Administrative or Disciplinary Segregation.
Inmates are required to wear Visiting Room clothing during visitation. Approved religious headgear may be worn in the Visiting Room. All religious
headgear will be inspected prior to and following a visit.

Children under the age of 16 must be accompanied by an adult, parent, or guardian. Children over the age of 16 must have valid picture identification.
Infants who are two years of age or younger will not be counted in the total of visitors. Each child over the age of two will be counted as one of the
visitors.

Inmates will not take anything to a visit except a comb, handkerchief, wedding band, prescription glasses/sunglasses, headgear, commissary card, and
photo tickets. If an inmate has property in his possession which is not authorized to be taken into the Visiting Room, the inmate will be instructed to
return to his unit and secure the property before he is permitted to visit. Medication may be permitted but only when approved by the Health Services
Administrator. Medication will be kept at the Officer=s Station. Items purchased in the Visiting Room may not be brought back into the institution by the
inmate.

Inmates are encouraged to have visits in order to maintain family and community ties. Visitors may be limited on an hourly, or other allocation basis to
ensure equitable access to visiting facilities.


                                                                 Page 19 of 36
New inmates are asked to submit a visiting list which will be given to their Counselor for approval. There is no limit on the number of immediate family
members (mother, father, step-parents, foster parents, spouse, brothers, sisters, and children) who can be on the visiting list. A background check is
necessary before approving any visitor, and the inmate is responsible for having the Release Authorization Forms mailed to each proposed visitor.
Once the inmates’ visitor is approved, he will be issued a copy of the Visiting Regulations, along with the list of approved visitors.
It is the inmates’ responsibility to notify the visitors of the approval/disapproval and to inform the visitors of the visiting guidelines. A common-law spouse
will usually be treated as an immediate family member if the common-law relationship has previously been established in a state which recognizes this
status.

Other relations and friends may be approved after certain checks are made. Requests for approval for these additional visitors should be made to the
Counselor or Case Manager at least three (3) weeks in advance of the intended visit.

Holdovers and Pre-Trial inmates may be limited to immediate family on their visiting list.

All visits will begin and end in the visiting room. Kissing, embracing, and handshaking are allowed only on arrival and departure.

Visitors must be properly dressed. Short shorts, halter tops, and other clothing of a suggestive or revealing nature will not be permitted in the Visiting
Room. Open-toed foot ware is not permitted, however, foot wear must be worn by all visitors.

Picture identification is required for visitors. These may include a State Driver's License or State I.D. Card, or two (2) other forms of identification (credit
cards, Social Security Card, etc.) with full names and signatures affixed. Birth Certificates are not considered proper identification. Persons without
proper identification will not be permitted to visit.

Visitors may be asked to submit to a search and will be checked with a metal detector. Visitors' purses, attorneys' briefcases, etc., may also be
searched. Other personal articles belonging to visitors must be placed in lockers provided by the institution or may be left in their cars.

Visitors are permitted to bring money into the Visiting Room to purchase items from the vending machines. Also, a reasonable amount of diapers and
other infant care items, and sanitary napkins may be brought into the Visiting Room. No food may be brought into the Visiting Room.

Inmates are not allowed to receive either coins or money from visitors for their Commissary account while in the Visiting Room. Money for Commissary
accounts will be sent through the mail, using a U.S. Postal Money Order.

No items may be exchanged in the Visiting Room without prior approval by the Unit Manager.

Special Visits need to be approved prior to the visit by the Unit Manager. Special Visits include additional visitors over the allotted number of five during
a visit. Joint visitation with another immediate family member or approval of any irregular medical issues presented by the visitor. Emergency visits for a
non-visiting day also need to be approved by the Unit Manager in advance of the visit. Emergencies visits will be considered on a case by case basis
and must involve immediate family members.

                                                                  Access to Legal Services
Legal Correspondence
Legal correspondence from attorneys will be treated as Special Mail if it is properly marked. The envelope must be marked with the attorney's name
with an indication that he/she is an attorney, and the front of the envelope must be marked "Special Mail-Open only in the presence of the inmate." It is
the responsibility of the inmate to advise his attorney about this policy. If legal mail is not properly marked, it will be opened as general correspondence.

Attorney Visits
Attorneys should ordinarily make advance appointments for each visit. Attorneys are encouraged to visit during the regular visiting hours. However,
visits from an attorney can be arranged at other times based on the circumstances of each case and available staff. Attorney visits will be subject to
visual monitoring, but not audio monitoring.

Legal Material
During attorney visits, legal materials may not be transferred. Inmates are expected to handle the transfer of legal materials through the mail.

Attorney Phone Calls
To make an unmonitored legal telephone call you must submit an Inmate Request to Staff form to the Unit Team for approval. Consideration will be
given if there is an imminent court deadline that cannot be met through mail correspondence, and proof can be provided of the pending court action. If
approved, Unit staff will make provisions for you to make an unmonitored legal telephone call. Inmates are encouraged to use mailing procedures,
visits, the ITS system and or TRULINCS to address their legal issues.

Law Library
The Law Library includes a complete selection of legal reference books which contain an extensive range of information on federal legislative and case
law. It also includes the Federal Prison System Policy Statements. Manual and electric typewriters are available in the LRC for inmate legal work.
Inmates provide the material to utilize the electric typewriters.

Notary Public
Under the provisions of 18 USC 4004, Case Managers are authorized to "administer oaths" for documents. A recent change in the law allows a
statement to the effect that papers which an inmate signs are "true and correct under penalty of perjury" will suffice in federal courts and other federal
agencies, unless specifically directed otherwise. Some states will not accept a government notarization for real estate transactions, automobile sales,
etc.

Notary Public services are offered to you by an outside resource. Cop-outs must be submitted to the Unit 1 Secretary who will schedule you for an
appointment on either the 2nd or 4th Wednesday of the month. You will be required to pay a fee of up to $30.00 depending upon the number of notaries

                                                                  Page 20 of 36
required on any given date. You will be required to sign a BP-199 money form prior to any services being rendered.

Copies of Legal Materials
In accordance with institution procedures, inmates may copy materials necessary for their research or legal matters. The institution card operated
machine is available in the Library Research Center for inmate use. Individuals who have no funds and who can demonstrate a clear need for legal
exhibits to be copied, will have their counselor submit a letter stating their specific need to the Education Department. These letters will be good for
thirty days.

Federal Tort Claims
The Federal Tort Claims Act (FTCA) provides a monetary remedy for money damages against the United States for personal injury or death caused by
the negligent act or wrongful act or omission of any employee of the agency while acting within the scope of his/her office or employment.

Inmate may secure appropriate Administrative Tort Claim forms, identified as Standard Form 95(Claim for Damage, Injury or Death), from the institution
law library, the FCC Allenwood Legal Services Department, or their Unit Team. Inmates must submit an inmate Request to Staff to obtain the SF-95.
Inmates should utilize the SF-95 to file their claim(s). The same form can be utilized by inmate visitors, former inmates, attorneys, etc., by request to the
FCC Legal Services Department.

For claims related to the loss of personal property, inmates can obtain a BP-A0943, Small Claims for Property Damage or Loss from their Unit
Counselor.

Freedom of Information/Privacy Act of 1974
The Privacy Act of 1974 forbids the release of information from agency records without written request by, or without the prior written consent of, the
individual to whom the record pertained, except for specific instances. All formal requests for access to records about another person and/or agency
record other than those pertaining to themselves (including Program Statements and Operations Memoranda) shall be processed through the Freedom
of Information Act, 5 USC 552.

Inmate Access to Central Files
An inmate may request review of disclosable portions of his central file prior to the individual's parole hearing.

Inmate Access to Other Documents
An inmate can request access to the "Non-Disclosable Documents" in his central file and medical file, or other documents concerning himself that are
not in his central file or medical file, by submitting a "Freedom of Information Act Request" to the Director of the Bureau of Prisons, Attention: FOIA
Request. Such a request must briefly describe the nature of records wanted and approximate dates covered by the record.
The inmate must also provide his register number and date of birth for identification purposes.

A request on behalf of an inmate by an attorney, for records concerning that inmate, will be treated as a "Privacy Act Request", if the attorney has
forwarded an inmate's written
consent to disclose materials. If a document is deemed to contain information exempt from disclosure, any reasonable part of the record will be
provided to the attorney after the deletion of the exempt portions.

Executive Clemency
The Bureau advises all inmates that the President of the United States is authorized under the Constitution to grant executive clemency by pardon,
commutation of sentence, or reprieve. A pardon is an executive act of grace that is a symbol of forgiveness. It does not connote innocence nor does it
expunge the record of conviction.

A pardon can be in "full" or "partial", depending on whether it absolves a person from all or a portion of the crime. A pardon may have conditions
imposed upon it or it can be "absolute", which is without conditions of any kind. A Pardon restores basic civil rights and facilitates the restoration of
professional and other licenses that may have been lost by reason of the conviction. Other forms of executive clemency include commutation of
sentence (a reduction of sentence imposed after a conviction), and a reprieve (the suspension of execution of a sentence for a period of time). Inmates
should contact their assigned Case Manager for additional information regarding this program.

                                                     Problem Resolutions
Inmate Requests to Staff
The Bureau Form BP-Admin-70, commonly called a "Cop-out", is used to make a written request to a staff member. Any type of request can be made
with this form. "Cop-outs" may be obtained in the housing units from the Correctional Officer on duty. Staff members who receive a "Cop-out" will
answer the request in a "reasonable" period of time.

Administrative Remedy Process
The Bureau emphasizes and encourages the resolution of complaints on an informal basis. Hopefully, an inmate can resolve a problem informally by
contact with staff members or "Cop-outs". When informal resolution is not successful, a formal complaint can be filed as an Administrative Remedy.
Complaints regarding Tort Claims, Inmate Accident Compensation, Freedom of Information or Privacy Act Requests, and complaints on behalf of other
inmates are not accepted under the Administrative Remedy Procedure.
The first step of the Administrative Remedy Procedure is to attempt an informal resolution. If the issue cannot be informally resolved, the Counselor will
issue a BP-229 (BP-9) Form. One issue per complaint and only one continuation page is authorized. The inmate will return the completed BP-229 to
the counselor, who will review the material to ensure an attempt at informal resolution was made. The deadline for completion of informal resolution and
submission of a formal written Administrative Remedy Request, is 20 calendar days following the date on which the basis for the Request occurred.
Institution staff will have twenty (20) calendar days to provide a written response to the inmate. This time limit for the response may be extended for an
additional twenty (20) calendar days, but the inmate must be notified of the extension.

If the Request is determined to be of an emergency nature which threatens the inmate's immediate health or welfare, the Warden shall respond no later
than the third calendar day after filing.

                                                                 Page 21 of 36
If the inmate is not satisfied with the response to the BP-229, he may file an appeal to the Regional Director. This appeal must be received in the
Regional Office within twenty (20) calendar days from the date of the BP-229 response. The Regional Appeal is written on a BP-230 (BP-10) Form, and
must have a copy of the BP-229 Form and response attached. The Regional Appeal must be answered within thirty (30) calendar days, but the time
limit may be extended an additional thirty (30) days. The inmate must be notified of the extension.

If the inmate is not satisfied with the response by the Regional Director, he may appeal to the Central Office of the Bureau of Prisons. The National
Appeal must be made on a BP-231 (BP-11) Form and must have copies of the BP-229 and BP-230 Forms with responses.

The BP-231 Form may be obtained from the Counselor. The National Appeal must be answered within forty (40) calendar days, but the time limit may
be extended an additional twenty (20) days with notification to the inmate.

In writing a BP-229, BP-230, or BP-231, the form should contain the following information:

                                                                    Statement of Facts
                                                                    Grounds for Relief
                                                                     Relief Requested
Time Limits (in calendar days)
        Filing
        BP-229: 20 days from date of incident
        BP-230: 20 days from BP-9 response
        BP-231: 30 days from BP-10 response

          Response                                  Extensions
          BP-229: 20 days                           BP-229: 20 days
          BP-230: 30 days                           BP-230: 30 days
          BP-231: 40 days                           BP-231: 20 days

Sensitive Complaints
If the inmate reasonably believes the issue is sensitive and the inmate's safety or well-being would be placed in danger if the Request became known at
the institution, the inmate may submit the Request directly to the appropriate Regional Director.

The inmate shall clearly mark "Sensitive" upon the Request and explain, in writing, the reason for not submitting the Request at the institution. If the
Regional Administrative Remedy Coordinator agrees that the Request is sensitive, the Request shall be accepted. Otherwise, the Request will not be
accepted, and the inmate shall be advised in writing of that determination, without a return of the Request. The inmate may pursue the matter by
submitting an Administrative Remedy Request locally to the Warden. The Warden shall allow a reasonable extension of time for such a resubmission.

Addresses
Federal Bureau of Prisons                                                          Northeast Regional Office
USP Allenwood, Pennsylvania                                                        US Custom House
PO Box 3500                                                                        2nd & Chestnut Street 7th Floor
White Deer, PA 17887                                                               Philadelphia, PA 19106
570-547-0963

Federal Bureau of Prisons
Central Office
320 First St., NW
Washington, DC 20534

                                                                  Disciplinary Procedures
Discipline
It is the policy of the Bureau of Prisons to provide a safe and orderly environment for all inmates. Violations of Bureau rules and regulations are dealt
with by the Unit Discipline Committee (UDC) and, for more serious violation, the Disciplinary Hearing Officer (DHO). Inmates are advised upon arrival at
the institution of the rules and regulations, and are provided with copies of the Bureau's Prohibited Acts, as well as local regulations.

Inmate Discipline Information
If a staff member observes or believes he/she has evidence that an inmate has committed a prohibited act, the first step in the disciplinary process is
writing an incident report. This is a written copy of the charges against the inmate. The incident report shall ordinarily be delivered to the inmate within
twenty-four (24) hours of the time staff became aware of the inmate's involvement in the incident. An informal resolution of the incident may be
attempted by the Correctional Supervisor.

If an informal resolution is accomplished, the incident report will be removed from the inmate's central file. Informal resolution is encouraged by the
Bureau of Prisons for all violations except those in the greatest or high severity categories. Violations in the greatest severity category must be
forwarded to the DHO for final disposition. If an informal resolution is not accomplished, the incident report is forwarded to the UDC for an Initial
Hearing.

Initial Hearing
Each inmate charged with violating a Bureau rule is entitled to an initial hearing before the UDC, ordinarily held within three work days from the time staff
became aware of the inmate=s involvement in the incident. This three work day period excludes the day staff became aware of the inmate=s
involvement in the incident, weekends and holidays. The inmate is entitled to be present at the initial hearing. The inmate may make statements or
present documentary evidence in his behalf. The UDC must give its decision in writing to the inmate by the close of business the next work day. The
UDC may extend the time limits of these procedures for good cause. The Warden must approve any extension over five (5) work days. The inmate
must be provided with written reasons for any extension. The UDC will either make final disposition of the incident, or refer it to the DHO for final
disposition.


                                                                Page 22 of 36
Discipline Hearing Officer (DHO)
The Discipline Hearing Officer (DHO) conducts disciplinary hearings on serious rule violations. The DHO may not act on a case that has not been
referred by the UDC. The Captain conducts periodic reviews of inmates in Disciplinary Segregation.

An inmate will be provided with advance written notice of the charges not less than 24 hours before the inmate's appearance before the DHO. The
inmate may waive this requirement. An inmate will be provided with a full-time staff member of his choice to represent him if requested. An inmate may
make statements in his own defense and may produce documentary evidence. The inmate may present a list of witnesses and request they testify at
the hearing. Inmates may not question a witness at the hearing; the staff representative and/or the DHO will question any witness for the inmate. An
inmate may submit a list of questions for the witness(s) to the DHO if there is no staff representative. The DHO will request a statement from all
unavailable witnesses whose testimony is deemed relevant.

The inmate has the right to be present throughout the DHO hearing, except during deliberations. The inmate charged may be excluded during
appearances of outside witnesses or when institution security could be jeopardized. The DHO may postpone or continue a hearing for good cause.
Reasons for the delay must be documented in the record of the hearing. Final disposition is made by the DHO.

Appeals of Disciplinary Actions
Appeals of all disciplinary actions may be made through Administrative Remedy Procedures. Appeals of the UDC are made to the Warden (BP-229).
Appeals of the DHO are made to the Regional Director (BP-230). On appeal, the following items will be considered:

          Whether the UDC or DHO substantially complied with the regulations on inmate discipline.

          Whether the UDC or DHO based its decisions on some facts, and if there was conflicting evidence, whether the decision was based on the
          greater weight of the evidence.

          Whether an appropriate sanction was imposed according to the severity level of the prohibited act and other relevant circumstances.

The staff member who responds to the appeal may not be involved in the incident in any way. These staff members include UDC members, the DHO,
the investigator, the reporting officer, and the staff representative.

Special Housing Unit Status
There are two (2) categories of special housing. These are Administrative Detention and Disciplinary Segregation.

Administrative Detention separates an inmate from the general population. Inmates in Administrative Detention shall be provided with the same general
privileges as inmates in general population to the extent practical and specific security concerns are not compromised. An inmate may be placed in
Administrative Detention when the inmate is in holdover status during transfer, is a new commitment pending classification, is pending investigation or a
hearing for a violation of Bureau regulations, is pending investigation or trial for a criminal act, is pending transfer, for protection or is finishing
confinement in Disciplinary Segregation.

Disciplinary Segregation is used as a sanction for violations of Bureau rules and regulations. Inmates in Disciplinary Segregation will be denied certain
privileges. Personal property will usually be impounded. Inmates placed in Disciplinary Segregation are provided with blankets, a mattress, a pillow,
toilet tissue, and shaving utensils (as necessary).

Inmates may possess legal and religious materials while in Disciplinary Segregation. Also, staff shall provide a reasonable amount of non-legal reading
material. Inmates in Disciplinary Segregation shall be seen by a member of the medical staff daily, including weekends and holidays. A unit staff
member will visit the segregation unit daily. Inmates in both Administrative Detention and Disciplinary Segregation are provided with regular reviews of
their housing status.

Inmates housed in the Special Housing Unit will ordinarily be fed the standard ration as afforded inmates in general population. Inmates in SHU may not
have a choice of all items on the menu due to security concerns. An inmate may be placed on ASpecial Feeding Status,@ if he displays disruptive
behavior in the unit and/or is recognized as being potentially harmful to him or others. Only the Warden, with the consensus of the Health Services
Administrator can place an inmate on ASpecial Feeding Status@.

Inmates are allowed and encouraged to receive haircuts while in SHU. The inmate must send an Inmate Request to Staff Member to the SHU #1
Officer, who will maintain a log book and maintain a list in the order they are received.

Inmates in SHU in AD or DS status will be allowed commissary privileges. The commissary list will be provided to the inmate by the SHU staff and
should be prepared by the inmate and turned in by Friday 8:00 a.m. each week. All inmates in SHU will be allowed to make commissary purchases
once each week unless restricted by a disciplinary sanction.

The SHU Law Library will be available for use from 8:00 a.m. to 4:00 p.m. each day. Inmates desiring to use the SHU Law Library will submit an Inmate
Request to Staff Member to SHU staff. Inmates will be given a minimum of one hour each time they request to use the SHU Law Library. If no other
inmate requests to use the SHU Law Library the inmate may remain longer than an hour but not longer than three hours. The Education Department is
responsible for maintaining the SHU Law Library and its material.

Inmates in the Special Housing Unit will conduct visits in the non-contact rooms. This applies to inmates in Administrative Detention or Disciplinary
Segregation.


                                       [INMATE RIGHTS AND RESPONSIBILITIES '541.12


                                       RIGHTS                                                      RESPONSIBILITIES

           1. You have the right to expect that as a human being you          1. You have the responsibility to treat other, both employees
              will be treated respectfully, impartially and fairly by all        and inmates, in the same manner.

                                                                Page 23 of 36
               personnel.

           2. You have the right to be informed of the rules, procedures     2. You have the responsibility to know and abide by them.
              and schedules concerning the operation of the institution.

           3. You have the right to freedom of religious affiliation and     3. You have the responsibility to recognize and respect the
              voluntary religious worship.                                      rights of others in this regard.

           4. You have the right to health care, which includes nutritious   4. It is your responsibility not to waste food, to follow the
              meals, proper bedding and clothing, and a laundry                 laundry and shower schedule, maintain neat and clean
              schedule for cleanliness of the same, an opportunity              living quarters, to keep your area free of contraband and to
              to shower regularly, proper ventilation for warmth and            seek medical and dental care as you may need it.
              fresh air, a regular exercise period, toilet articles and
              medical and dental treatment.

           5. You have the right to visit and correspond with family         5. It is your responsibility to conduct yourself properly during
              members and friends, and to correspond with members               visits, not to accept or pass contraband, and not to violate
              of the news media in keeping with Bureau rules and                the law or Bureau rules or institution guidelines through
              Institution guidelines.                                           your correspondence.

           6. You have the right to unrestricted and confidential access     6. You have the responsibility to present honestly and fairly
              to the courts by correspondence (on matters such as the           your petitions, questions and problems to the court.
              legality of your conviction, civil matters, pending criminal
              cases and conditions of your imprisonment.)

           7. You have the right to legal counsel from an attorney of        7. It is your responsibility to use the services of an attorney
              your choice by interviews and correspondence.                     honestly and fairly.

           8. You have the right to participate in the use of law library    8. It is your responsibility to use these resources in keeping
              reference materials to assist you in resolving legal              with the procedures and schedule prescribed and to
              problems. You also have the right to receive help when it         respect the rights of other inmates to the use of the
              is available through a legal assistance program.                  materials and assistance.

           9. You have the right to a wide range of reading materials for    9. It is your responsibility to seek and utilize such materials
              materials for educational purposes and for your own               for your personal benefit, without depriving others of their
              enjoyment. These materials may include magazines and              equal rights to the use of this material.
              newspapers sent from the community with certain
              restrictions.

           10. You have the right to participate in education, vocational    10. You have the responsibility to take advantage of
               training and employment as far as resources are                   activities which may help you live a successful and law-
               available, and in keeping with your interests, needs and          abiding life within the institution and in the community.
               abilities.                                                        You will be expected to abide by the regulations
                                                                                 governing the use of such activities.

           11. You have the right to use your funds for commissary and       11. You have the responsibility to meet your financial and
               other purchases consistent with institution security and          legal obligations including, but not limited to, court-
               good order, for opening bank and/or savings accounts.             imposed assessments, fines and restitution. You also
                                                                                 have the responsibility to make use of your funds in a
                                                                                 manner consistent with your release plans, your family
                                                                                 needs and for other obligations that you may have.


                                                    CHAPTER 4
                                  PROHIBITED ACTS AND DISCIPLINARY SEVERITY SCALE

1. [PROHIBITED ACTS AND DISCIPLINARY SCALE '541.13.

 a. There are four categories of prohibited acts - Greatest, High, Moderate, and Low Moderate (see Table 3 for identification of the prohibited
acts within each category). Specific sanctions are authorized for each category (see Table 4 for a discussion of each sanction). Imposition of
a sanction requires that the inmate first is found to have committed prohibited act.]

Table 3 begins on page 3, Table 4 on page 13 of this Chapter.

       [(1) Greatest category offenses: The Discipline Hearing Office shall impose and execute one or more of sanctions A through E.
Sanction B.1 must be imposed for a VCCLEA inmate rated as violent (i.e., am inmate who, as specified in the Violent Crime Control and Law
Enforcement Act of 1994, committed a crime of violence on or after September 13, 1994) and for a PLRA inmate (i.e., an inmate who has been
sentenced for an offense committed on or after April 26, 1996). The DHO may also suspend one or more additional sanctions A through G.
The DHO may impose and execute sanction F and/or G only in addition to execution of one or more of sanctions A through E.

       (2) High category offenses: The Discipline Hearing Officer shall impose and execute one or more of sanctions A through M, and
except as noted in the sanction, may also suspend one or more additional sanctions A through M. Sanction B.1 must be imposed for a
VCCLEA inmate rated as violent or by a PLRA inmate. The Unit Discipline Committee shall impose and execute one or more of sanctions G
through M, and may also suspend one or more additional sanctions G through M. Sanction B.1 must be imposed for a VCCLEA inmate rated

                                                                Page 24 of 36
as violent and for a PLRA inmate. The Unit Discipline Committee shall impose and execute one or more of sanctions G through M, except for
a VCCLEA inmate rated as violent. All high category offense charges for a VCCLEA inmate rated as violent and for a PLRA inmate must be
referred to the DHO.

        (3) Moderate category offenses: The Discipline Hearing Officer shall impose at least one sanction A through N, but, except as noted
in the sanction, may suspend any sanction or sanctions imposed. Sanction B.1 ordinarily must be imposed for VCCLEA inmates rated as
violent and for a PLRA inmate. Except for charges referred to the DHO, the Unit Discipline Committee (UDC) shall impose at least one
sanction G through N, but may suspend any sanction or sanctions imposed. The UDC ordinarily shall refer to the DHO a moderate category
charge for a VCCLEA inmate rated as violent or for a PLRA inmate if the inmate had been found to have committed a moderate category
offense during the inmate's current anniversary year. (i.e., the twelve month period of time for which an inmate may be eligible to earn good
conduct time). The UDC must thoroughly document in writing the reasons why the charge for such an inmate was not referred to the DHO.

         (4) Low moderate category offenses: The Discipline Hearing Officer shall impose at least one sanction B.1, or E through P. The
Discipline Hearing Officer may suspend any E through P sanction or sanctions imposed (a B.1 sanction may not be suspended). Except for
charges referred to the DHO, the Unit Discipline Committee shall impose at least one sanction G through P, but may suspend any sanction or
sanctions imposed. The UDC ordinarily shall refer to the DHO a low moderate category charge for a VCCLEA inmate rated as violent or for a
PLRA inmate if the has been found to have committed two low moderate category offense during the inmate current anniversary year. (i.e.,
the twelve month period of time for which the inmate may be eligible to earn good conduct time). The UDC must thoroughly document in
writing the reasons why the charge for such an inmate was not referred to the DHO.

b. Aiding another person to commit any of these offenses, attempting to commit any of these offenses, and making plans to commit any of
these offenses, in all categories of severity, shall be considered the same as a commission of the offense itself. In these cases, the letter "A"
is combined with the offense code. For example, planning an escape would be considered as Escape and coded 102A. Likewise, attempting
the adulteration of any food or drink would be coded 209A.

c. Suspensions of any sanction cannot exceed six months. Revocation and execution of a suspended sanction require that the inmate first is
found to have committed any subsequent prohibited act. Only the Discipline Hearing Officer (DHO) may execute, suspend, or revoke and
execute suspension of sanctions A through F. The Discipline Hearing Officer (DHO) or Unit Discipline Committee (UDC) may execute,
suspend, or revoke and execute suspensions of sanctions G through P. Revocations and execution of suspensions may be made only at the
level (DHO or UDC) which originally were earlier imposed by the Inmate Discipline Committee 5270.7 imposed the sanction. The DHO now
has that authority for suspensions which were earlier imposed by the Inmate Disciplinary Committee (IDC).]

When an inmate receives an Incident Report while on a DHO imposed, but suspended sanction, the new Incident Report is to be forwarded by
the UDC to the DHO both for a final disposition on the new Incident Report, and for a disposition on the suspended sanction. This procedure
is not necessary when the UDC informally resolves the new Incident Report.

[d. If the Unit Discipline Committee has previously imposed a suspended sanction and subsequently refers a case to the Discipline Hearing
Officer, the referral shall include an advisement to the DHO of any intent to revoke that suspension if the DHO finds that the prohibited act
was committed. If the DHO then finds that the prohibited act was committed, the DHO shall so advise the Unit Discipline Committee who may
then revoke the previous suspension.

e. The Unit Discipline Committee or Discipline Hearing Officer may impose increased sanctions for repeated, frequent offenses according to
the guidelines presented in Table 5.]

Table 5 is on Page 18 of this Chapter.

[f. Sanctions by severity of prohibited act, with eligibility for restoration of forfeited and withheld statutory good time are presented in Table
6.]

Table 6 (page 19 of this Chapter) contains a chart showing the maximum amount of statutory good time that may be forfeited or withheld and the period
of time that must pass before an inmate is eligible for restoration. The chart also shows the maximum amount of time that an inmate may spend in
disciplinary segregation.
The time frame established in each of these areas is determined by the severity of the prohibited act.




                                               PROHIBITED ACTS AND DISCIPLINARY SEVERITY SCALE

                                    The UDC shall refer all Greatest Severity Prohibited Acts to the
                                     DHO with recommendations as to an appropriate disposition.




GREATEST SEVERITY LEVEL PROHIBITED ACTS

100 Killing.

101 Assaulting any person, or an armed assault on the institution’s secure perimeter (a charge for assaulting any person at this level is to be used only
        when serious physical injury has been attempted or accomplished).

102 Escape from escort; escape from any secure or non-secure institution, including community confinement; escape from unescorted community
        program or activity; escape from outside a secure institution.

103 Setting a fire (charged with this act in this category only when found to pose a threat to life or a threat of serious bodily harm or in furtherance of a
                                                                 Page 25 of 36
          prohibited act of Greatest Severity, e.g., in furtherance of a riot or escape; otherwise the charge is properly classified Code 218, or 329).

104 Possession, manufacture, or introduction of a gun, firearm, weapon, sharpened instrument, knife, dangerous chemical, explosive, ammunition, or
        any instrument used as a weapon.

105 Rioting.

106 Encouraging others to riot.

107 Taking hostage(s).

108 Possession, manufacture, introduction, or loss of a hazardous tool (tools most likely to be used in an escape or escape attempt or to serve as
        weapons capable of doing serious bodily harm to others; or those hazardous to institutional security or personal safety; e.g., hacksaw blade,
        body armor, maps, handmade rope, or other escape paraphernalia, portable telephone, pager, or other electronic device).

109 (Not to be used).

110 Refusing to provide a urine sample; refusing to breathe into a Breathalyzer; refusing to take part in other drug-abuse testing.

111 Introduction or making of any narcotics, marijuana, drugs, alcohol, intoxicants, or related paraphernalia, not prescribed for the individual by the
         medical staff.

112 Use of any narcotics, marijuana, drugs, alcohol, intoxicants, or related paraphernalia, not prescribed for the individual by the medical staff.

113 Possession of any narcotics, marijuana, drugs, alcohol, intoxicants, or related paraphernalia, not prescribed for the individual by the medical staff.

114 Sexual assault of any person, involving non-consensual touching by force or threat of force.

115 Destroying and/or disposing of any item during a search or attempt to search.

196 Use of the mail for an illegal purpose or to commit or further a Greatest category prohibited act.

197 Use of the telephone for an illegal purpose or to commit or further a Greatest category prohibited act.

198 Interfering with a staff member in the performance of duties most like another Greatest severity prohibited act. This charge is to be used only when
          another charge of Greatest severity is not accurate. The offending conduct must be charged as “most like” one of the listed Greatest severity
          prohibited acts.

199 Conduct which disrupts or interferes with the security or orderly running of the institution or the Bureau of Prisons most like another Greatest
        severity prohibited act. This charge is to be used only when another charge of Greatest severity is not accurate. The offending conduct must
        be charged as “most like” one of the listed Greatest severity prohibited acts.


AVAILABLE SANCTIONS FOR GREATEST SEVERITY LEVEL PROHIBITED ACTS

A.   Recommend parole date rescission or retardation.

B.   Forfeit and/or withhold earned statutory good time or non-vested good conduct time (up to 100%) and/or terminate or disallow extra good time (an
     extra good time or good conduct time sanction may not be suspended).

B.1. Disallow ordinarily between 50% and 75% (27-41 days) of good conduct time credit available for year (a good conduct time sanction may not be
          suspended).

C.   Disciplinary segregation (up to 12 months).

D.   Make monetary restitution.

E.   Monetary fine.

F.   Loss of privileges (e.g., visiting, telephone, commissary, movies, recreation).

G.   Change housing (quarters).

H.   Remove from program and/or group activity.

I.   Loss of job.

J.   Impound inmate=s personal property.

K.   Confiscate contraband.

L.   Restrict to quarters.

M.   Extra duty.

                                                                 Page 26 of 36
HIGH SEVERITY LEVEL PROHIBITED ACTS

200 Escape from a work detail, non-secure institution, or other non-secure confinement, including community confinement, with subsequent voluntary
        return to Bureau of Prisons custody within four hours.

201 Fighting with another person.

202 (Not to be used).

203 Threatening another with bodily harm or any other offense.

204 Extortion; blackmail; protection; demanding or receiving money or anything of value in return for protection against others, to avoid bodily harm, or
         under threat of informing.

205 Engaging in sexual acts.

206 Making sexual proposals or threats to another.

207 Wearing a disguise or a mask.

208 Possession of any unauthorized locking device, or lock pick, or tampering with or blocking any lock device (includes keys), or destroying, altering,
        interfering with, improperly using, or damaging any security device, mechanism, or procedure.

209 Adulteration of any food or drink.

210 (Not to be used).

211 Possessing any officer=s or staff clothing.

212 Engaging in or encouraging a group demonstration.

213 Encouraging others to refuse to work, or to participate in a work stoppage.

214 (Not to be used).

215 (Not to be used).

216 Giving or offering an official or staff member a bribe, or anything of value.

217 Giving money to, or receiving money from, any person for the purpose of introducing contraband or any other illegal or prohibited purpose.

218 Destroying, altering, or damaging government property, or the property of another person, having a value in excess of $100.00, or destroying,
         altering, damaging life-safety devices (e.g., fire alarm) regardless of financial value.

219 Stealing; theft (including data obtained through the unauthorized use of a communications device, or through unauthorized access to disks, tapes,
         or computer printouts or other automated equipment on which data is stored).

220 Demonstrating, practicing, or using martial arts, boxing (except for use of a punching bag), wrestling, or other forms of physical encounter, or
       military exercises or drill (except for drill authorized by staff).

221 Being in an unauthorized area with a person of the opposite sex without staff permission.

222 (Not to be used).

223 (Not to be used).

224 Assaulting any person (a charge at this level is used when less serious physical injury or contact has been attempted or accomplished by an
        inmate).

225 Stalking another person through repeated behavior which harasses, alarms, or annoys the person, after having been previously warned to stop
         such conduct.

226 Possession of stolen property.

227 Refusing to participate in a required physical test or examination unrelated to testing for drug abuse (e.g., DNA, HIV, tuberculosis).

228 Tattooing or self-mutilation.

229 Sexual assault of any person, involving non-consensual touching without force or threat of force.


296 Use of the mail for abuses other than criminal activity which circumvent mail monitoring procedures (e.g., use of the mail to commit or further a High
        category prohibited act, special mail abuse; writing letters in code; directing others to send, sending, or receiving a letter or mail through
        unauthorized means; sending mail for other inmates without authorization; sending correspondence to a specific address with directions or
                                                                 Page 27 of 36
          intent to have the correspondence sent to an unauthorized person; and using a fictitious return address in an attempt to send or receive
          unauthorized correspondence).

297 Use of the telephone for abuses other than illegal activity which circumvent the ability of staff to monitor frequency of telephone use, content of the
        call, or the number called; or to commit or further a High category prohibited act.

298 Interfering with a staff member in the performance of duties most like another High severity prohibited act. This charge is to be used only when
          another charge of High severity is not accurate. The offending conduct must be charged as “most like” one of the listed High severity
          prohibited acts.

299 Conduct which disrupts or interferes with the security or orderly running of the institution or the Bureau of Prisons most like another High severity
        prohibited act. This charge is to be used only when another charge of High severity is not accurate. The offending conduct must be charged
        as “most like” one of the listed High severity prohibited acts.

AVAILABLE SANCTIONS FOR HIGH SEVERITY LEVEL PROHIBITED ACTS

A.   Recommend parole date rescission or retardation.

B.   Forfeit and/or withhold earned statutory good time or non-vested good conduct time up to 50% or up to 60 days, whichever is less, and/or terminate
     or disallow extra good time (an extra good time or good conduct time sanction may not be suspended).

B.1 Disallow ordinarily between 25% and 50% (14-27 days) of good conduct time credit available for year (a good conduct time sanction may not be
         suspended).

C.   Disciplinary segregation (up to 6 months).

D.   Make monetary restitution.

E.   Monetary fine.

F.   Loss of privileges (e.g., visiting, telephone, commissary, movies, recreation).

G.   Change housing (quarters).

H.   Remove from program and/or group activity.

I.   Loss of job.

J.   Impound inmate=s personal property.

K.   Confiscate contraband.

L.   Restrict to quarters.

M.   Extra duty.



MODERATE SEVERITY LEVEL PROHIBITED ACTS

300 Indecent Exposure.

301 (Not to be used).

302 Misuse of authorized medication.

303 Possession of money or currency, unless specifically authorized, or in excess of the amount authorized.

304 Loaning of property or anything of value for profit or increased return.

305 Possession of anything not authorized for retention or receipt by the inmate, and not issued to him through regular channels.

306 Refusing to work or to accept a program assignment.

307 Refusing to obey an order of any staff member (may be categorized and charged in terms of greater severity, according to the nature of the order
        being disobeyed, e.g. failure to obey an order which furthers a riot would be charged as 105, Rioting; refusing to obey an order which furthers
        a fight would be charged as 201, Fighting; refusing to provide a urine sample when ordered as part of a drug-abuse test would be charged as
        110).

308 Violating a condition of a furlough.

309 Violating a condition of a community program.

310 Unexcused absence from work or any program assignment.

                                                                 Page 28 of 36
311 Failing to perform work as instructed by the supervisor.

312 Insolence towards a staff member.

313 Lying or providing a false statement to a staff member.

314 Counterfeiting, forging, or unauthorized reproduction of any document, article of identification, money, security, or official paper (may be
        categorized in terms of greater severity according to the nature of the item being reproduced, e.g., counterfeiting release papers to effect
        escape, Code 102).

315 Participating in an unauthorized meeting or gathering.

316 Being in an unauthorized area without staff authorization.

317 Failure to follow safety or sanitation regulations (including safety regulations, chemical instructions, tools, MSDS sheets, OSHA standards).

318 Using any equipment or machinery without staff authorization.

319 Using any equipment or machinery contrary to instructions or posted safety standards.

320 Failing to stand count.

321 Interfering with the taking of count.

322 (Not to be used).

323 (Not to be used).

324 Gambling.

325 Preparing or conducting a gambling pool.

326 Possession of gambling paraphernalia.

327 Unauthorized contacts with the public.

328 Giving money or anything of value to, or accepting money or anything of value from, another inmate or any other person without staff authorization.

329 Destroying, altering, or damaging government property, or the property of another person, having a value of $100.00 or less.

330 Being unsanitary or untidy; failing to keep one's person or quarters in accordance with posted standards.

331 Possession, manufacture, introduction, or loss of a non-hazardous tool, equipment, supplies, or other non-hazardous contraband (tools not likely to
        be used in an escape or escape attempt, or to serve as a weapon capable of doing serious bodily harm to others, or not hazardous to
        institutional security or personal safety) (other non-hazardous contraband includes such items as food, cosmetics, cleaning supplies, smoking
        apparatus and tobacco in any form where prohibited, and unauthorized nutritional/dietary supplements).

332 Smoking where prohibited.

333 Fraudulent or deceptive completion of a skills test (e.g., cheating on a GED, or other educational or vocational skills test).

334 Conducting a business; conducting or directing an investment transaction without staff authorization.

335 Communicating gang affiliation; participating in gang related activities; possession of paraphernalia indicating gang affiliation.

336 Circulating a petition.

396 Use of the mail for abuses other than criminal activity which do not circumvent mail monitoring; or use of the mail to commit or further a Moderate
        category prohibited act.

397 Use of the telephone for abuses other than illegal activity which do not circumvent the ability of staff to monitor frequency of telephone use, content
        of the call, or the number called; or to commit or further a Moderate category prohibited act.

398 Interfering with a staff member in the performance of duties most like another Moderate severity prohibited act. This charge is to be used only
          when another charge of Moderate severity is not accurate. The offending conduct must be charged as “most like” one of the listed Moderate
          severity prohibited acts.

399 Conduct which disrupts or interferes with the security or orderly running of the institution or the Bureau of Prisons most like another Moderate
        severity prohibited act. This charge is to be used only when another charge of Moderate severity is not accurate. The offending conduct must
        be charged as “most like” one of the listed Moderate severity prohibited acts.

AVAILABLE SANCTIONS FOR MODERATE SEVERITY LEVEL PROHIBITED ACTS

A.   Recommend parole date rescission or retardation.

                                                                 Page 29 of 36
B.    Forfeit and/or withhold earned statutory good time or non-vested good conduct time up to 25% or up to 30 days, whichever is less, and/or terminate
      or disallow extra good time (an extra good time or good conduct time sanction may not be suspended).

B.1 Disallow ordinarily up to 25% (1-14 days) of good conduct time credit available for year (a good conduct time sanction may not be suspended).

C.    Disciplinary segregation (up to 3 months).

D.    Make monetary restitution.

E.    Monetary fine.

F.    Loss of privileges (e.g., visiting, telephone, commissary, movies, recreation).

G.    Change housing (quarters).

H.    Remove from program and/or group activity.

I.    Loss of job.

J.    Impound inmate’s personal property.

K.    Confiscate contraband.

L.    Restrict to quarters.

M.    Extra duty.

LOW SEVERITY LEVEL PROHIBITED ACTS

400 (Not to be used).

401 (Not to be used).

402 Malingering, feigning illness.

403 (Not to be used).

404 Using abusive or obscene language.

405 (Not to be used).

406 (Not to be used).

407 Conduct with a visitor in violation of Bureau regulations.

408 (Not to be used).

409 Unauthorized physical contact (e.g., kissing, embracing).

498 Interfering with a staff member in the performance of duties most like another Low severity prohibited act. This charge is to be used only when
          another charge of Low severity is not accurate. The offending conduct must be charged as “most like” one of the listed Low severity prohibited
          acts.

499        Conduct which disrupts or interferes with the security or orderly running of the institution or the Bureau of Prisons most like another Low
           severity prohibited act. This charge is to be used only when another charge of Low severity is not accurate. The offending conduct must be
           charged as “most like” one of the listed Low severity prohibited acts.


AVAILABLE SANCTIONS FOR LOW SEVERITY LEVEL PROHIBITED ACTS

B.1 Disallow ordinarily up to 12.5% (1-7 days) of good conduct time credit available for year (to be used only where inmate found to have committed a
         second violation of the same prohibited act within 6 months); Disallow ordinarily up to 25% (1-14 days) of good conduct time credit available
         for year (to be used only where inmate found to have committed a third violation of the same prohibited act within 6 months) (a good conduct
         time sanction may not be suspended).

D.    Make monetary restitution.

E.    Monetary fine.

F.    Loss of privileges (e.g., visiting, telephone, commissary, movies, recreation).

G.    Change housing (quarters).

H.    Remove from program and/or group activity.


                                                                  Page 30 of 36
I.     Loss of job.

J.     Impound inmate’s personal property.

K.     Confiscate contraband

L.     Restrict to quarters.

M.     Extra duty.
ADDITIONAL AVAILABLE SANCTIONS FOR REPEATED PROHIBITED ACTS WITHIN THE
SAME SEVERITY LEVEL

                               Time Period   Frequency
      Prohibited                 for Prior       of
     Act Severity                Offense     Repeated
        Level                  (same code)    Offense           Additional Available Sanctions
     Low                       6 months      2nd offense   1. Disciplinary segregation (up to 1
     Severity                                              month).
     (400 level)                                           2. Forfeit earned SGT or non-vested GCT
                                                           up to 10% or up to 15 days, whichever is
                                                           less, and/or terminate or disallow extra
                                                           good time (EGT) (an EGT sanction may
                                                           not be suspended).

                                             3rd or more   Any available Moderate severity level
                                             offense       sanction (300 series).

     Moderate                  12 months     2nd offense   1. Disciplinary segregation (up to 6
     Severity                                              months).
     (300 level)                                           2. Forfeit earned SGT or non-vested GCT
                                                           up to 37 1/2% or up to 45 days, whichever
                                                           is less, and/or terminate or disallow EGT
                                                           (an EGT sanction may not be suspended).

                                             3rd or more   Any available High severity level sanction
                                             offense       (200 series).


     High                      18 months     2nd offense   1. Disciplinary segregation (up to 12
     Severity                                              months).
     (200 level)                                           2. Forfeit earned SGT or non-vested GCT
                                                           up to 75% or up to 90 days, whichever is
                                                           less, and/or terminate or disallow EGT (an
                                                           EGT sanction may not be suspended).

                                             3rd or more   Any available Greatest severity level
                                             offense       sanction (100 series).
     Greatest                  24 months     2nd or more Disciplinary Segregation (up to 18
     Severity                                offense     months).
     (100 level)


                                                    Page 31 of 36
Aiding another person to commit any of these offenses, attempting to commit any of these offenses, and making plans to commit any of
these offenses, in all categories of severity, shall be considered the same as a commission of the offenses itself.]

When the prohibited act is interfering with a staff member in the performance of duties (Code 198, 298, 398, or 498), or Conduct Which Disrupts (Code
199, 299, 399, or 499), the DHO or UDC, in its findings, should indicate a specific finding of the severity level of the conduct, and a comparison to an
offense (or offenses) in that severity level which the DHO or UDC finds is most comparable. For example, "We find the act of               to be of High
severity, most comparable to prohibited act Engaging in a Group Demonstration."


                                                     [TABLE 4 - SANCTIONS

1. Sanction of the Discipline Hearing Officer: (upon finding the inmate committed the prohibited act)

  A. Recommend parole date rescission or retardation. The DHO may make recommendations to the U.S. Parole Commission for retardation
or rescission of parole grants. This may require holding fact-finding hearings upon request of or for the use of the Commission.

   B. Forfeit earned statutory good time and/or terminate or disallow extra good time. The statutory good time available for forfeiture is
limited to an amount computed by multiplying the number of months served at the time of the offense for which forfeiture action is taken, by
the applicable monthly rate specified in 18 U.S.C. '4161 (less any previous forfeiture or withholding outstanding). The amount of good
conduct time (GCT) available for forfeiture is limited to the total number of days in the "non-vested" status at the time of the misconduct (less
any previous forfeiture). A forfeiture of good conduct time sanction may not be suspended. Disallowance of extra good time is limited to the
extra good time for the calendar month in which the violation occurs. It may not be withheld or restored. The sanction of termination or
disallowance of extra good time may not be suspended. Forfeited good conduct time will not be restored. Authority to restore forfeiture
statutory good time is delegated to the Warden. This decision may not be delegated lower than the Associate Warden level. Limitations on
this sanction and eligibility for restoration are based on the severity scale. (See Table 6)]

See page 19 of this Chapter for limitations on this sanction and for eligibility for restoration. Statutory good time percentages may be combined where
separate acts or offenses occur on the same day and are heard by the DHO at the same time. For example, where an inmate is charged, and found to
have committed, both a 200 and 300 Code violation by the same sitting DHO, that DHO may forfeit 75% of the inmate's good time (50% for the 200 code
violation, 25% for the 300 Code violation). Statutory good time may not be forfeited (because it is not earned) for an inmate solely in service of a civil
contempt. See Program Statement on extra good time for a discussion of termination or disallowance of extra good time.

An application for restoration of good time is to go from the inmate's unit team, through both the DHO and Captain for comments, to the Warden or his
delegated representative for final decision.

This sanction B does not apply to inmates committed under the provisions of the Comprehensive Crime Control Act. For those inmates, the applicable
sanction is B.1.

 [B.1 Disallowance of good conduct time. An inmate sentenced under the Sentencing Reform Act provisions of the Comprehensive Crime
Control Act (includes the inmate who committed his or her crime on or after November 1, 1987) may not receive statutory good time, but is
eligible to receive 54 days good conduct time credit each year (18 U.S.C. '3624(b)). Once awarded, the credit is vested, and may not be
disallowed. Once disallowed, the credit may not be restored, except by immediate review or appeal action as indicated below. Prior to this
award being made, the credit may be disallowed for an inmate found to have committed a prohibited act. A sanction of disallowance of good
conduct time may not be suspended. Only the DHO can take action to disallow good conduct time. The DHO shall consider the severity of
the prohibited act and the suggested disallowance guidelines in making a determination to disallow good conduct time. A decision to go
above the guideline range is warranted for a greatly aggravated offense or where there is a repetitive violation of the same prohibited act that
occurs within a relatively short time frame (e.g., within 18 months for the same greatest severity prohibited act, within 12 months for the same
high severity prohibited act, and within 6 months for the same moderate severity prohibited act). A decision to go below the guidelines is
warranted for strong mitigating factors. Any decision outside the suggested disallowance guidelines is to be documented and justified in the
DHO report.

The decision of the DHO is final and is subject only to review by the Warden to ensure conformity with the provisions of the disciplinary
policy and by inmate appeal through the administrative remedy procedures. The DHO is to ensure that the inmate is notified that any appeal
of a disallowance of good conduct time must be made within the time frames established in the Bureau's rule on administrative remedy
procedures.]

VCCLEA inmates rated as violent and PLRA inmates will ordinarily be disallowed good conduct time for each prohibited act they are found to have
committed at the DHO hearing, consistent with the following;

         (1) Greatest Category Offenses. A minimum of 40 days (or, if less than 54 days are available for the prorated period, a minimum of 75% of
available good conduct time) for each act committed.

       (2) High Category Offenses. A minimum of 27 days (or, if less than 54 days are available for the prorated period, a minimum of 50% of available
good conduct time) for each act committed.

         (3) Moderate Category Offenses. A minimum of 13 days (or, if less than 54 days are available for the prorated period, a minimum of 25% of
available good conduct time) for each act committed if the inmate has committed two or more moderate category offenses during the current anniversary
period.
         (4) Low Moderate Category Offenses. A minimum of 6 days (or, if less than 54 days are available for the prorated period, a minimum of 12.5%
of available good conduct time) for each act committed if the inmate has committed three or more low moderate category offenses during the current
anniversary period.

However, the DHO may, after careful consideration of mitigating factors (seriousness of the offenses, the inmate's past disciplinary record, the lack of
available good conduct time, etc.) choose to impose a lesser sanction, or even disallow no GCT for moderate and low moderate prohibited acts by
VCCLEA inmates rated as violent or by PLRA inmates. The DHO must thoroughly detail the rational for choosing to disallow less than 13 days or 6 days
                                                               Page 32 of 36
respectively. This will be documented in Section VII of the DHO report. Disallowance of amounts greater than 13 days or 6 days respectively will occur
with repetitive offenses consistent with the guidelines in this B.1

The decision of the DHO is final and is subject only to review by the Warden to ensure conformity with the provisions of the disciplinary policy and by
inmate appeal through the administrative remedy program. The DHO is to ensure that the inmate is notified that any appeal of a disallowance of good
conduct time must be made within the time frames established in the Bureau's rule on administrative remedy procedures.

Except for VCCLEA inmates rated as violent or PLRA inmates, Sanction B.1 may be imposed on the Low Moderate category only where the inmate has
committed the same low moderate prohibited act more than one time within a six-month period.

Good conduct time credit may only be given to an inmate serving a sentence of more than one year, but less than the duration of his life. In the last year
or portion of a year of an inmate's sentence, only the amount of good conduct time credit available for that remaining period of time may be disallowed.
The Appendix to this Chapter 4 discusses procedures for the disallowance of good conduct time.

 [C. Recommend disciplinary transfer. The DHO may recommend that an inmate be transferred to another institution for disciplinary
reasons.

Where a present or impending emergency requires immediate action, the Warden may recommend for approval of the Regional Director the
transfer of an inmate prior to either a UDC OR DHO Hearing. Transfers for disciplinary reasons prior to a hearing before the UDC or DHO may
be used in emergency situations and only with approval of the Regional Director. When an inmate is transferred under these circumstances,
the sending institution shall forward copies of incident reports and other relevant materials with completed investigation to the receiving
institution's Discipline Hearing Officer. The inmate shall receive a hearing at the receiving institution as soon as practicable under the
circumstances to consider the factual basis of the charge of misconduct and the reasons for the emergency transfer. All procedural
requirements applicable to UDC or DHO hearings contained in this rule are appropriate, except that written statements of unavailable
witnesses are liberally accepted instead of live testimony.]

Transfers from one region to another require the approval of both the sending and receiving Regional Directors.

The receiving institution does not need to hold a new UDC hearing if such a hearing was held by the sending institution prior to the inmate's transfer.

        [D. Disciplinary segregation. The DHO may direct that an inmate be placed or retained in disciplinary segregation pursuant to
guidelines contained in this rule. Consecutive disciplinary segregation sanctions can be imposed and executed for inmates charged with and
found to have committed offenses that are part of different acts only. Specific limits on time in disciplinary segregation are based on the
severity scale. (See Table 6)]

Separate sanctions may be imposed for separate acts or offenses. Acts are different or separate if they have different elements to the offenses. For
example, if an inmate is involved in a fight with another inmate, and in the course of subduing that incident the inmate also strikes a staff member, the
inmate can be charged with fighting (Code 201) and also assaulting a staff member (Code 101). The inmate can be separately charged and punished,
on the basis of one Incident Report, or in two separate Incident Reports, for each offense. The inmate could not be punished for both assault on and
fighting with the inmate, since the elements of both offenses (the time, place, persons involved, actions performed) are essentially the same for both
offenses. If, on the way to administrative detention, the inmate starts another disturbance, and strikes another officer, the inmate could be charged with
that as another assault offense. Similarly, an inmate serving a period of time in disciplinary segregation may commit a prohibited act there, and receive
additional, consecutive time in segregation for that new offense.

See page 19 of this Chapter, Table 6 for the specific limits on sanctions. Each different or separate offense should be written on a separate Incident
Report. Unless otherwise specified by the DHO, disciplinary segregation placement for different or separate prohibited acts are to be imposed
consecutively.

An inmate who has been recommended for a Control Unit placement may be transferred prior to completing the required segregation period. The
remainder of any segregation period shall be served at the receiving institution.

Except as noted above, an inmate serving a sanction of disciplinary segregation ordinarily is not to be transferred from the institution imposing the
sanction until completion of the segregation period. Where this is not practical, the transfer must be approved by the Regional Office. The inmate shall
complete the remainder of any segregation period at the receiving institution.

       [E. Make monetary restitution. The DHO may direct that an inmate reimburse the U.S. Treasury for any damages to U.S. Government
property that the individual is determined to have caused or contributed to.]

An inmate's commissary privileges may be suspended or limited until restitution is made.          See Accounting Management Manual for instructions
regarding impoundment of inmate funds.

        [F. Withholding statutory good time. The DHO may direct that an inmate's good time be withheld. Withholding of good time should
not be applied as a universal punishment to all persons in disciplinary segregation status. Withholding is limited to the total amount of good
time creditable for the single month during which the violation occurs.

Some offenses, such as refusal to work at an assignment, may be recurring, thereby permitting, when ordered by the DHO, consecutive
withholding actions. When this is the intent, the DHO shall specify at the time of the initial DHO hearing that good time may be withheld until
the inmate elects to return to work. During the running of such a withholding order, the DHO shall review the offense with the inmate on a
monthly basis. For an on-going offense, staff need not prepare a new Incident Report or conduct an investigation or initial hearing (UDC).
The DHO shall provide the inmate an opportunity to appear in person and to present a statement orally or in writing. The DHO shall
document its action on, or by an attachment to, the initial Institution Discipline report. If further withholding is ordered, the DHO shall advise
the inmate of the inmate's right to appeal through the Administrative Remedy procedures (Part 542).

Only the Warden may restore withheld statutory good time. This decision may not be delegated lower than the Associate Warden level.
Restoration eligibility is based on the severity scale. (See Table 6)]
                                                                Page 33 of 36
An application for restoration of good time is to go from the inmate's unit team, through both the DHO and Captain for comments, to the Warden or his
delegated representative for final decision.

Part 542 refers to P.S. 1330.7, Administrative Remedy Procedure for Inmates. See page 19 of this Chapter for information on restoration eligibility.




This sanction F does not apply to inmates committed under the provisions of the Comprehensive Crime Control Act. This means that inmates who
committed their crimes on or after November 1, 1987, and who are sentenced under the Sentencing Reform Act provisions of the Comprehensive Crime
Control Act are only eligible to receive 54 days good conduct time credit (18 U.S.C. '3624(b)). This credit is given at the end of each year of time
served and, once given, is vested. For these inmates, the DHO's authority is final and is subject only to review by the Warden to ensure conformity with
the provisions of the discipline policy and by inmate appeal through the Administrative Remedy procedures.

[2. Sanctions of the Discipline Hearing Officer/Unit Discipline Committee: (upon finding the inmate committed the prohibited act)

        G.         Loss of privileges: commissary, movies, recreation, etc. [The DHO or UDC may direct that an inmate forego specific
privileges for a specified period of time. Ordinarily, loss of privileges is used as a sanction in response to an abuse of that privilege.
However, the DHO or UDC may impose a loss of privilege sanction not directly related to the offense when there is a lack of other appropriate
sanctions or when imposition of an appropriate sanction previously has been ineffective.]                                *

After careful consideration of all relevant facts, the UDC or DHO may impose a loss of privilege sanction not directly related to the offense, provided
there is a belief that the imposed sanction (e.g., loss of visiting privileges) is viewed as having a significant impact on the inmate's future behavior. The
UDC or DHO must clearly document in the record the basis for determining that this sanction will have a significant impact on the inmate's future
behavior (e.g., lack of other appropriate sanctions, previously imposed sanctions have not been effective).

Loss of recreation privileges cannot be imposed on inmates in Special Housing, but may be used as a sanction for general population inmates.

       [H. Change housing (quarters). The DHO or UDC may direct that an inmate be removed from current housing and placed in other
housing.

       I. Remove from program and/or group activity. The DHO or UDC may direct that an inmate forego participating in any program or
group activity for a specified period of time.

        J. Loss of job. The DHO or UDC may direct that an inmate be removed from present job and/or be assigned to another job.

       K. Impound Inmate's personal property. The DHO or UDC may direct that an inmate's personal property be stored in the institution
(when relevant to offense) for a specified period of time.

       L. Confiscate contraband. The DHO or UDC may direct that any contraband in the possession of an inmate be confiscated and
disposed of appropriately.]

For procedures, see P.S. 5580.2, Personal Property of Inmates.

        [M. Restrict quarters. The DHO or UDC may direct that an inmate be confined to quarters or in its immediate area for a specified
period of time.

         N. Extra Duty. The DHO or UDC may direct that an inmate perform tasks other than those performed during regularly assigned
institutional job.

        O. Reprimand. The DHO or UDC may reprimand an inmate either verbally or in writing.

        P. Warning. The DHO or UDC may verbally warn an inmate regarding committing prohibited act(s).]

Note: Although not considered sanctions, the UDC or DHO may recommend classification or program changes. For example, the DHO may
recommend an inmate's participation in, or removal from, a particular program. When this occurs, a final decision will ordinarily be made in accordance
with the established procedures for deciding that issue. In the example cited above, a referral would be made to the inmate's unit team for a decision on
the recommendation.

                                UNITED STATES PENITENTIARY ALLENWOOD, PENNSYLVANIA
                                                VISITING REGULATIONS

The attached list of visiting regulations has been approved to visit you during your stay at USP Allenwood. You are responsible to provide your visitors
with a copy of this form so that they will be aware of visiting regulations at USP Allenwood. You are also assuming responsibility for the proper conduct
of a visitor.

1. IDENTIFICATION: Positive identification of visitors, 16 years of age or older, is required. Acceptable identification is a valid driver's license with
photograph, official state, federal, or local government-issued identification with photograph, photo ID in conjunction with social security card, passport,
or armed forces identification with photograph. Check cashing cards or other easily produced forms of identification are not acceptable. In the event an
acceptable form of identification cannot be produced or questionable identification is produced, the Operations Lieutenant will be notified.

2. Visiting Hours: Are ordinarily scheduled from 8:00 a.m. to 3:00 p.m. Friday, Saturday, Sunday and Federal Holidays. Visitors arriving after 9:00 a.m.
on Saturday, Sunday and Federal Holidays will be processed by the Front Lobby Officer and will remain in the waiting area until the 10:00 a.m. institution
count is cleared by the Operations Lieutenant.
                                                                Page 34 of 36
3. WHO MAY VISIT: Visiting is limited to immediate family, i.e.: father, mother, sister, brother, step-parents, foster parents, spouse and children.
Children under 16 years of age must be accompanied by an adult. Other persons who wish to visit an inmate for either personal or business reasons
must be on the approved inmate's visiting list. This includes other relatives, i.e., grandparents, uncles, aunts, in-laws, cousins.

4. Frequency of Visits and Number of Visitors: Each inmate will receive nine visiting points per month. Visiting points will be charged as follows:

   (1) Two points for visits occurring Saturday, Sunday and Federal Holidays.

   (2) One point for visits occurring on Monday, Thursday and Friday.

The number of visitors an inmate may visit is limited to five. Infants who are required to be carried by the adult visitor will not be considered as an
authorized visitor. Each child who is able to walk without assistance from the adult visitor will be included as one of the authorized visitors. Should more
than five authorized visitors arrive at the same time, a "split visit" may be arranged at the discretion of Visiting Room Officer. A split visit is defined as a
visit where five persons are present in the Visiting Room and one or more of these persons leaves the Visiting Room to be replaced by another
authorized visitor(s) waiting in the Lobby are of the Administration Building.

At all times, one of the members of the group visiting must be over the age 18.

Only one interchange of visitors will be permitted; i.e., individuals leaving the Visiting Room to permit other
Family members of the party to visit will not return for visiting the same visiting day. Unless Visiting Room
Regulations are abused, visitors who are visiting more than one inmate and who are next of kin and are on the
Involved inmates' visiting lists will be allowed to be seated in close proximity to each other.
5. PERSONAL CONTACT: Personal contact within the limits of good taste such as shaking hands, kissing and embracing is permitted when the visitor
and inmate meet in the Visiting Room and just prior to the termination of the visit.

6. ITEMS LISTED BELOW ARE AUTHORIZED TO BE TAKEN INTO THE VISITING
ROOM BY AN APPROVED VISITOR:
       1. Clear plastic change purse.
       2. Medication - Heart medication and epilepsy medication only.
       3. ID Card, Driver's License.
       4. Jewelry being worn by the visitor.
       5. Female hygiene items - Two sanitary napkins or tampons.
       6. Money-A total of $20.00 in change or paper currency ($1.00 or $5.00 bills)
       7. Comb (No rat tail handles).
       8. Religious headgear.
       9. The following baby items will be in a diaper bag and kept at the Officer's station until an item is
           needed. (1) diaper bag, (3) bottles, clear, half-full, (1) pack baby wipes, (1) baby powder, (1) baby bib,
          (1) blanket, (1) change of baby cloths, (8) diapers, (1) baby seat, (2) jars of baby food un-opened.

7. ITEMS NOT AUTHORIZED INTO THE VISITING ROOM:
    1. Baby items in excess of the amounts above will be placed in the Visitors' lockers.
    2. All other medication will be placed in the Visitors' lockers.
    3. Baby strollers are not authorized in the Visiting Room.
    4. Cigarettes or any other tobacco items.
    5. Any food items, other than already mentioned.

ALL VISITORS ARE SUBJECT TO SEARCH PRIOR TO ENTERING, WHILE WITHIN THE INSTITUTION, AND UPON DEPARTING. THE USE OF
CAMERAS OR RECORDING EQUIPMENT WITHOUT WRITTEN CONSENT OF THE WARDEN IS STRICTLY PROHIBITED.

8. Written messages may not be exchanged during a visit.

9. CLOTHING: Inmates are responsible for informing prospective visitors that dress must be appropriate for an institution setting and should
not present possible disrespect to others who may be present in the Visiting Room. All visitors must be fully attired, including shoes. No
shorts (regardless of length), halter tops, half tops, low-cut tops, sleeveless tops, backless clothing, tight-stretch clothing (such as Spandex-
type items), shear clothing (i.e., transparent or semi-transparent items), or other clothing items of a suggestive or revealing nature will not be
permitted in the Visiting Room. The only exception is children 12 years of age and younger may wear shorts. Skirts and dresses must be
knee length or longer. Religious headwear may be worn, but may require removal to successfully clear the walkthrough metal detector at the
front entrance. The dress code will be adhered to by both male and female visitors. Notification regarding questionable attire will be made to
the Operations Lieutenant or Institution Duty Officer who will make the decision to allow or deny access to the institution.

10. PACKAGES: It is not permissible for visitors to bring packages or gifts of any kind into the institution. Documents or papers may not be examined or
signed in the Visiting Room.

11.MONEY: Money cannot be accepted for deposit to the inmate's trust fund account through the visiting process.

12. SMOKING: The Visiting Room is a no smoking area.

13. LOCATION: The United States Penitentiary, Allenwood, Pennsylvania is located off U.S. Highway 15, North of the town of Allenwood, Pennsylvania.
The institution is situated approximately 13 miles South of Williamsport, 8 miles North of Lewisburg, and 5 miles North of Interstate 80. Please refrain
from arriving on the institution grounds before visiting is scheduled to begin. When a visit is over, all visitors must leave the institution grounds
immediately.

FROM THE SOUTH:
Interstate Highway 80 East/West to the U.S. Highway 15 North exit. Continue on Highway 15 North toward Williamsport. Pass through the town of
                                                                  Page 35 of 36
Allenwood. Continue on U.S. Highway 15 toward Williamsport. Approximately 2 miles North on U.S. Highway 15, at the red light, turn left. The
institution is located on the West side of the highway. After entering the Complex you will proceed to the Penitentiary, located to the right.

FROM WILLIAMSPORT:
U.S. Highway 15 South toward Lewisburg. Continue on U.S. Highway 15 South past the entrance to the Federal Prison Camp at Allenwood,
approximately 2 miles. At the next red light, turn right. The institution is located on the West side of the highway. After entering the Complex you will
proceed to the Penitentiary and turn right.


14. LODGING: USP Allenwood is located in a rural area and lodging is limited. However, listed below are the facilities nearest the institution.

        WATSONTOWN, PA                              WHITE DEER, PA
        Watson Inn                                  Allenwood Motel
        100 Main Street                             RT 15
        Watsontown, PA                              Allenwood, PA
        (570) 538-1832                                       (570) 538-2541

       NEW COLUMBIA, PA                             White Deer Motel
       Comfort Inn                                  RD #2
       RT 11&15 and I-80                            Montgomery, PA
      New Columbia, PA                              (570) 547-1007
       (570)568-80000

        Holiday Inn Express                         WILLIAMSPORT, PA
        1-80 & Rt. 15                                        Best Western
        New Columbia, PA                            1840 E Third Street
        (570) 568-1100                                       Williamsport, PA
                                                             (570) 326-1981
      LEWISBURG, PA
        Best Western                                Quality Inn
      Country Cupboard                              Rt 15
        RT 15                                                 South Williamsport, PA
        Lewisburg, PA                                         (570) 323-9801
        (570) 523-5500
                                                             Hampton Inn
        Days Inn                                    140 Via Bella Street
        RT 15                                                Williamsport, PA
        Lewisburg, PA                                        (570) 323-6190
        (570) 523-1171


15. TRANSPORTATION: This area has no public transportation (city bus service) between the institution and the surrounding areas. There are private
transportation services that are available, however, privately owned vehicles or rental vehicles are suggested.
        Winner Limo Service               (570) 322-0578           (Williamsport)
        Billtown Cab Co.                  (570) 322-2222           (Williamsport)
        Trailways Bus Line                (800) 692-6314           (Williamsport)

16.MISCELLANEOUS: Any effort to circumvent or evade the visiting regulations established at this facility will not only result in the denial of future visits
but may require that other disciplinary action or court proceedings be initiated against the visitor.

18 U.S.C. 1791, provides a penalty of imprisonment for not more than 20 years, a fine, or both for providing or attempting to provide to an inmate
anything whatsoever without the knowledge and consent of the Warden.

These Visiting Regulations are being provided to you in order to assist you in properly preparing for and participating in the USP Allenwood visiting
program. Should you have questions, please do not hesitate to contact Unit Staff.




                                                                 Page 36 of 36
